Filed with the U.S. Securities and Exchange Commission on January 26, 2016 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 689 x And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.691 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Schiff Hardin LLP 666 Fifth Avenue, Suite 1700 New York, New York 10103 It is proposed that this filing will become effective: o immediately upon filing pursuant to paragraph (b) ý On January 28, 2016 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o On pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment No. 689 to the Registration Statement of Advisors Series Trust (the “Trust”) is being filed for the purpose of adding the audited financial statements and certain related financial information for the fiscal year ended September 30, 2015, for the Trust’s series: Poplar Forest Partners Fund, Poplar Forest Outliers Fund and Poplar Forest Cornerstone Fund. Poplar Forest Partners Fund Class A PFPFX Institutional Class IPFPX Poplar Forest Outliers Fund Class A PFOFX Institutional Class IPFOX Poplar Forest Cornerstone Fund Class A PFCFX Institutional Class IPFCX Series of Advisors Series Trust (the “Trust”). www.poplarforestfunds.com Prospectus January 28, 2016 The Poplar Forest Partners Fund seeks long-term growth of capital.The Fund pursues this objective by investing primarily in equity securities of underappreciated large- and medium-sized companies and industries. The Poplar Forest Outliers Fund seeks long-term growth of capital.The Fund pursues this objective by investing primarily in the common stocks of underappreciated medium- and small-sized companies and industries. The Poplar Forest Cornerstone Fund seeks to achieve current income and long-term growth of capital.The Fund pursues this objective by building a balanced portfolio of debt and equity securities that aims to generate returns that exceed the consumer price index by 3% per year while preserving capital. The Poplar Forest Partners Fund’s, the Poplar Forest Outliers Fund’s, and the Poplar Forest Cornerstone Fund’s (the “Funds”) investment adviser is Poplar Forest Capital, LLC. The U.S. Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION 1 Poplar Forest Partners Fund 1 Poplar Forest Outliers Fund 6 Poplar Forest Cornerstone Fund 12 PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 18 PORTFOLIO HOLDINGS INFORMATION 25 MANAGEMENT OF THE FUNDS 25 SHAREHOLDER INFORMATION 27 DIVIDENDS AND DISTRIBUTIONS 34 TOOLS TO COMBAT FREQUENT TRANSACTIONS 34 TAX CONSEQUENCES 35 DISTRIBUTION OF FUND SHARES 36 Description of Classes 37 Minimum Investments 40 GENERAL POLICIES 41 INDEX DESCRIPTION 41 FINANCIAL HIGHLIGHTS 43 Privacy Notice PN-1 Table of Contents - Prospectus SUMMARY SECTION Poplar Forest Partners Fund Investment Objective The Poplar Forest Partners Fund (the “Partners Fund”) seeks to achieve long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold Class A shares and Institutional Class shares of the Partners Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund’s Class A shares.More information about these and other discounts is available from your financial professional and in the “More About Class A Shares” section on page 37 of the Fund’s statutory Prospectus and the “Breakpoints/Volume Discounts and Sales Charge Waivers” section on page35 of the Fund’s Statement of Additional Information (“SAI ”). Class A Institutional Class SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.00% None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.89% 0.89% Distribution and Service (Rule 12b-1) Fees 0.25% None Other Expenses 0.17% 0.17% Total Annual Fund Operating Expenses(1) 1.31% 1.06% Less: Fee Waiver(2) -0.05% -0.05% Total Annual Fund Operating Expenses After Fee Waiver 1.26% 1.01% Total Annual Fund Operating Expenses do not correlate to the Ratio of Expenses to Average Net Assets Before Fee Waiver in the Financial Highlights section of the statutory prospectus, which reflects the actual operating expenses of the Fund and does not include 0.01% that is attributed to acquired fund fees and expenses (“AFFE”). (2) Poplar Forest Capital, LLC (the “Adviser’) has contractually agreed to waive a portion or all of its management fees and pay Fund expenses (excluding AFFE, interest, taxes and extraordinary expenses) in order to limit the Total Annual Fund Operating Expenses to 1.25% and 1.00% of average daily net assets of the Fund’s Class A shares and Institutional Class shares, respectively (the “Expense Caps”).The Expense Caps will remain in effect through at least January27,2017, and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Caps. Example.This Example is intended to help you compare the cost of investing in the Partners Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $622 $890 $1,178 $1,996 Institutional Class $103 $332 $580 $1,290 Table of Contents - Prospectus 1 Portfolio Turnover.The Partners Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 30.38% of the average value of its portfolio. Principal Investment Strategy The Partners Fund seeks to deliver superior, risk-adjusted returns over full market cycles, by investing primarily in the common stocks of underappreciated companies and industries.A full market cycle is deemed to be a multi-year period including a period of material increase in the U.S. stock market (a “bull market”) and a period of material decline in the U.S. stock market (a “bear market”).The Fund will generally focus on 25 to 35 companies (i)with an investment grade debt rating, (ii)with a history of paying common stock dividends, and (iii)with a market capitalization among the top 1,000 companies in the United States. The Partners Fund is managed using a long-term approach to security selection.Investments will generally be made with an intended investment horizon of three years, although individual investments may be held for shorter or longer time periods. The Adviser evaluates investment opportunities using bottom up, fundamental analysis, paying particular attention to the following factors: 1. expected future profits; 2. expected sustainable revenue and/or asset growth; 3. expected cash investment needed to support expected growth; 4. normalized free cash flow after considering Items 1 through 3 above; and 5. valuation relative to normalized earnings and free cash flow after giving consideration to growth potential and financial strength. The Partners Fund may also invest up to 25% of its net assets in government and corporate debt securities of any maturity.Of this 25%, no more than 10% of the Fund’s net assets will be invested in investment grade corporate debt and no more than 5% of the Fund’s net assets will be invested in non-investment grade (i.e., “junk” bonds) corporate debt.The Fund also may invest up to 20% of its net assets in foreign equity securities. Additionally, up to 15% of the Fund’s net assets may be invested in a combination of convertible securities, options on stocks, warrants and rights and other non-money market fund investment companies. The Partners Fund may invest up to 50% of its net assets in cash, cash-equivalents and high-quality, short-term debt securities and money market instruments for temporary defensive purposes. The decision to sell securities is driven by the Adviser’s evaluation of prospective total returns relative to the perceived risk of the security in question.A security may be sold when its estimated future return is low in an absolute sense or in order to fund the purchase of a new investment which offers a better risk/reward profile.The Fund is managed in a tax sensitive manner and securities may be sold to generate tax losses in order to minimize realized taxable gains. Table of Contents - Prospectus 2 Principal Investment Risks Losing all or a portion of your investment is a risk of investing in the Partners Fund.The following additional risks could affect the value of your investment: ● Management Risk – If the Adviser’s investment strategies do not produce the expected results, the value of the Partners Fund could decrease. ● Market Risk – If the stock market as a whole, or the value of an individual company, goes down, the result could be a decrease in the value of the Partners Fund. ● Value-Style Investing Risk– Value stocks can perform differently from the market as a whole and from other types of stocks.Value stocks may be purchased based upon the belief that a given security may be out of favor; that belief may be misplaced or the security may stay out of favor for an extended period of time. ● Debt Securities Risk – The following risks are associated with the Partners Fund’s investment in debt securities. ○ Prepayment and Extension Risk.The risk that the securities may be paid off earlier or later than expected.Either situation could cause securities to pay lower-than-market rates of interest, which could hurt the Fund’s yield or share price. ○ Interest Rate Risk.The risk that fixed income securities will decline in value because of changes in interest rates.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. ○ Credit Risk.The risk of loss on an investment due to the deterioration of an issuer’s financial strength.Such a deterioration of financial strength may result in a reduction of the credit rating of the issuer’s securities and may lead to the issuer’s inability to honor its contractual obligations, including making timely payment of interest and principal. ○ High-Yield Securities Risk.Debt securities that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors due to the speculative nature of these securities, such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer. ● Medium-Sized Companies Risk – Investing in securities of medium-sized companies may involve greater risk than investing in larger, more established companies because they can be subject to greater share price volatility than larger, more established companies. ● Foreign Securities Risk – Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may also be less liquid than U.S. securities, which could affect the Fund’s investments. ● Convertible Securities Risk – Convertible securities are subject to the risks of both debt securities and equity securities.The values of convertible securities tend to decline as interest rates rise and, due to the conversion feature, tend to vary with fluctuations in the market value of the underlying common or preferred stock. ● Options Risk – Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks. The Partners Fund may be appropriate for investors who: ● are pursuing long-term growth of capital; ● want to add an investment with appreciation potential to diversify their investment portfolio; and ● can accept the greater risks of investing in a portfolio with significant common stock holdings. Table of Contents - Prospectus 3 Performance The following information provides some indication of the risks of investing in the Partners Fund. The bar chart shows the Fund’s Institutional Class shares’ annual return from year to year.The table shows how the Fund’s average annual returns for the 1-year, 5-year and since inception periods compare with those of a broad measure of market performance.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available on the Fund’s website at www.poplarforestfunds.com or by calling the Fund toll-free at 1-877-522-8860. Calendar Year Returns as of December 31 – Institutional Class During the period of time shown in the bar chart, the highest return for a calendar quarter was 16.42% (quarter ended March 31, 2013) and the lowest return for a calendar quarter was -20.25% (quarter ended September 30, 2011). Average Annual Total Returns (for the periods ended December31,2015) 1 Year 5 Years Since Inception (12/31/2009) Institutional Class Return Before Taxes -6.82% 10.87% 11.58% Return After Taxes on Distributions -7.03% 10.11% 10.92% Return After Taxes on Distributions and Sale of Fund Shares -3.69% 8.66% 9.34% Class A Return Before Taxes -11.70% 9.45% 10.35% S&P 500® Index 1.38% 12.57% 12.98% (reflects no deduction for fees, expenses or taxes) The after-tax returns were calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold shares of the Partners Fund through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”).After-tax returns are shown only for the Institutional Class; after-tax returns for Class A will vary to the extent it has different expenses. The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Table of Contents - Prospectus 4 Management Investment Adviser.Poplar Forest Capital, LLC is the Fund’s investment adviser. Portfolio Manager.J. Dale Harvey (CEO and Chief Investment Officer) is the portfolio manager principally responsible for the day-to-day management of the Partners Fund and has managed the Fund since its inception in December 2009. Purchase and Sale of Fund Shares You may purchase, exchange or redeem Partners Fund shares on any business day by written request via mail (Poplar Forest Partners Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by telephone at 1-877-522-8860, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase, exchange or redeem Fund shares through a financial intermediary should contact the intermediary directly.The minimum initial and subsequent investment amounts are shown below. Types of Accounts To Open Your Account To Add to Your Account Class A Regular Accounts $25,000 $1,000 IRAs (Traditional, Roth, SEP, and SIMPLE IRAs) $5,000 $1,000 Institutional Class All Accounts $1,000,000 $1,000 Tax Information The Partners Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you invest through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Partners Fund through a broker-dealer or other financial intermediary, the Fund and/or the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 5 SUMMARY SECTION Poplar Forest Outliers Fund Investment Objective The Poplar Forest Outliers Fund (the “Outliers Fund”) seeks to achieve long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Outliers Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund’s Class A shares.More information about these and other discounts is available from your financial professional and in the “More About Class A Shares” section on page 37 of the Fund’s statutory Prospectus and the “Breakpoints/Volume Discounts and Sales Charge Waivers” section on page 35 of the Fund’s Statement of Additional Information (“SAI”). Class A Institutional Class SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.00% None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% Distribution and Service (Rule 12b-1) Fees 0.25% None Other Expenses 3.67% 3.67% Acquired Fund Fees and Expenses(1) 0.02% 0.02% Total Annual Fund Operating Expenses(1) 4.94% 4.69% Less:Fee Waiver and Expense Reimbursement(2) -3.57% -3.57% Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement 1.37% 1.12% (1) Total Annual Fund Operating Expenses do not correlate to the Ratio of Expenses to Average Net Assets Before Fee Waiver and Expense Reimbursement in the Financial Highlights section of the statutory prospectus, which reflects the actual operating expenses of the Fund and does not include annualized acquired fund fees and expenses (“AFFE”). (2) Poplar Forest Capital, LLC (the “Adviser’) has contractually agreed to waive a portion or all of its management fees and pay Fund expenses (excluding AFFE, interest, taxes and extraordinary expenses) in order to limit the Total Annual Fund Operating Expenses to 1.35% and 1.10% of average daily net assets of the Fund’s Class A shares and Institutional Class shares, respectively (the “Expense Caps”).The Expense Caps will remain in effect through at least January 27, 2017, and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Caps. Example.This Example is intended to help you compare the cost of investing in the Outliers Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $633 $1,606 $2,580 $5,021 Institutional Class $114 $1,092 $2,075 $4,561 Table of Contents - Prospectus 6 Portfolio Turnover.The Outliers Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal period (from December 31, 2014 through September 30, 2015), the Fund’s portfolio turnover rate was 21.63% of the average value of its portfolio. Principal Investment Strategy The Outliers Fund seeks to deliver superior, risk-adjusted returns over full market cycles, by investing primarily in the common stocks of underappreciated companies and industries.A full market cycle is deemed to be a multi-year period including a period of material increase in the U.S. stock market (a “bull market”) and a period of material decline in the U.S. stock market (a “bear market”).The Fund emphasizes investments in medium-sized companies (“mid-caps”) that may offer shareholders greater growth prospects than larger businesses without the heightened operational risks of small companies.The Adviser defines “mid-caps” as those companies within the capitalization range of the Russell Midcap® Index (which consists of companies with capitalizations from approximately $2.4 billion to approximately $28.7 billion as of May 29, 2015, the date of the last reconstitution of the Russell Midcap® Index) at the time of purchase. The Outliers Fund will generally invest in 25 to 35 companies with (i) at least 50% invested in companies with market values below $25 billion, (ii) at least 50% invested in companies returning capital to shareholders through dividends or stock repurchases, and (iii) no more than 20% invested in companies with market values below $1 billion. The Outliers Fund is managed using a long-term approach to security selection.Investments will generally be made with an intended investment horizon of three years, although individual investments may be held for shorter or longer time periods. The Adviser evaluates investment opportunities using bottom up, fundamental analysis, paying particular attention to a company’s: 1. expected future profits; 2. expected sustainable revenue and/or asset growth; 3. expected cash investment needed to support expected growth; 4. normalized free cash flow after considering Items 1 through 3 above; and 5. valuation relative to normalized earnings and free cash flow after giving consideration to growth potential and financial strength. The Outliers Fund may also invest up to 25% of its net assets in government and corporate debt securities of any maturity.Within this 25%, no more than 10% of the Fund’s net assets will be invested in investment grade corporate debt and no more than 5% of the Fund’s net assets will be invested in non-investment grade (i.e., “junk” bonds) corporate debt.The Fund may invest up to 20% of its net assets in foreign securities and emerging markets and up to 20% of its net assets in convertible securities.The Fund may also invest in options. The Outliers Fund may invest up to 50% of its net assets in cash, cash-equivalents and high-quality, short-term debt securities and money market instruments for temporary defensive purposes. The decision to sell securities is driven by the Adviser’s evaluation of prospective total returns relative to the perceived risk of the security in question.A security may be sold when its estimated future return is low in an absolute sense or in order to fund the purchase of a new investment which offers a better risk/reward profile.The Outliers Fund is managed in a tax sensitive manner and securities may be sold to generate tax losses in order to minimize realized taxable gains. Table of Contents - Prospectus 7 Principal Investment Risks Losing a portion of your investment is a risk of investing in the Outliers Fund.The following additional risks could affect the value of your investment: ● Management Risk – If the Adviser’s investment strategies do not produce the expected results, the value of the Outliers Fund could decrease. ● Market Risk – If the stock market as a whole, or the value of an individual company, goes down, the result could be a decrease in the value of the Outliers Fund. ● Value-Style Investing Risk– Value stocks can perform differently from the market as a whole and from other types of stocks.Value stocks may be purchased based upon the belief that a given security may be out of favor; that belief may be misplaced or the security may stay out of favor for an extended period of time. ● Debt Securities Risk – The following risks are associated with the Fund’s investment in debt securities. ○ Prepayment and Extension Risk.The risk that the securities may be paid off earlier or later than expected.Either situation could cause securities to pay lower-than-market rates of interest, which could hurt the Fund’s yield or share price. ○ Interest Rate Risk.The risk that fixed income securities will decline in value because of changes in interest rates.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. ○ Credit Risk.The risk of loss on an investment due to the deterioration of an issuer’s financial strength.Such a deterioration of financial strength may result in a reduction of the credit rating of the issuer’s securities and may lead to the issuer’s inability to honor its contractual obligations, including making timely payment of interest and principal. ○ High-Yield Securities Risk.Debt securities that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors due to the speculative nature of these securities, such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer. ● Small- and Medium-Sized Companies Risk – Investing in securities of small- and medium-sized companies may involve greater risk than investing in larger, more established companies because small and medium capitalization companies can be subject to greater share price volatility than larger, more established companies. ● Foreign and Emerging Market Securities Risk – The risks of investing in the securities of foreign issuers can include fluctuations in foreign currencies, foreign currency exchange controls, political and economic instability, differences in securities regulation and trading, and foreign taxation issues.These risks are greater in emerging markets. ● Convertible Securities Risk – Convertible securities are subject to the risks of both debt securities and equity securities.The values of convertible securities tend to decline as interest rates rise and, due to the conversion feature, tend to vary with fluctuations in the market value of the underlying common or preferred stock. Table of Contents - Prospectus 8 ● Options Risk – Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks. ● Newer Fund Risk – The Outliers Fund is newer with limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. The Outliers Fund may be appropriate for investors who: ● are pursuing long-term growth of capital; ● want to add an investment with appreciation potential to diversify their investment portfolio; and ● can accept the greater risks of investing in a portfolio with significant common stock holdings. Performance Simultaneous with the commencement of the Fund’s investment operations on December 31, 2014, the Poplar Forest Outliers Fund, L.P., a limited partnership managed by the Adviser (the “Predecessor Partnership”) converted into the Institutional Class of the Fund by contributing all of its assets to the Fund in exchange for Institutional Class shares of the Fund.The Predecessor Partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund and at the time of the conversion of the Predecessor Partnership was managed by the same portfolio manager as the Fund.The Fund’s performance for periods before December 31, 2014 is that of the Predecessor Partnership and includes the expenses of the Predecessor Partnership. The performance includes gains or losses plus income and the reinvestment of all dividends and interest.All returns reflect the deduction of all actual fees and expenses, paid by the Predecessor Partnership, without provision for state or local taxes.If the Predecessor Partnership’sperformance wasadjusted to reflect the projected first year expenses of the Fund,the performance for all periods would have been lower than that shown. The performance returns of the Predecessor Partnership are unaudited and are calculated by the Adviser on a total return basis.The Predecessor Partnership was not registered under the Investment Company Act of 1940, as amended (the “1940 Act”), and was not subject to certaininvestmentlimitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code, which, if applicable, may have adversely affected its performance.On a going forward basis after December 31, 2014, the Fund’s performance will be calculated using the standard formula set forth in rules promulgated by the SEC, which differs in certain respects from the methods used to compute total return for the Predecessor Partnership.Please refer to the Financial Statements section of the Fund’s SAI to review additional information regarding the Predecessor Partnership. The following information provides some indication of the risks of investing in the Fund.The bar chart shows the Fund’s Institutional Class shares’ annual return from year to year.The table shows how the Fund’s average annual returns for one year and since inception compare with those of a broad measure of market performance.Performance for periods prior to December 31, 2014 is that of the Predecessor Partnership as described above.The Fund’s past performance, before and after taxes, as well as the performance of the Predecessor Partnership, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.poplarforestfunds.com or by calling the Fundtoll-free at 1-877-522-8860. Table of Contents - Prospectus 9 Calendar Year Total Returns as of December31,* During the period of time shown in the bar chart, the highest return for a calendar quarter was 17.64% (quarter ended March 31, 2012) and the lowest return for a calendar quarter was -12.47% (quarter ended September 30, 2015). Average Annual Total Returns (For the periods ended December 31, 2015) Institutional Class* 1 Year Since Inception (12/31/2011) Since Inception (12/31/2014)** Return Before Taxes -12.15% 14.58% N/A Return After Taxes on Distributions -12.65% 14.42% N/A Return After Taxes on Distributions and Sale of Fund Shares -6.47% 11.61% N/A Class A Return Before Taxes -16.75% N/A -16.75% Russell Midcap® Index (reflects no deduction for fees, expenses, or taxes) -2.44% 14.95% -2.44% *The returns shown prior to December 31, 2014 are those of the Predecessor Partnership. **Class A shares of the Outliers Fund commenced operations on December 31, 2014. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who are exempt from tax or hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts.Prior to December 31, 2014, the Fund was an unregistered partnership that did not qualify as a regulated investment company for federal income tax purposes and did not pay dividends and distributions.As a result of the different tax treatment, after-tax returns for the periods prior to December 31, 2014, are not calculated using the standard formula set forth in rules promulgated by the SEC.The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Management Investment Adviser.Poplar Forest Capital, LLC is the Outliers Fund’s investment adviser. Portfolio Manager.Stephen A. Burlingame(Portfolio Manager and Research Analyst) is the portfolio manager principally responsible for the day-to-day management of the Outliers Fund and has managed the Fund and the Predecessor Partnership since its inception. Table of Contents - Prospectus 10 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Outliers Fund shares on any business day by written request via mail (Poplar Forest Outliers Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by telephone at 1-877-522-8860, or through a financial intermediary. You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase, exchange or redeem Fund shares through a financial intermediary should contact the intermediary directly.The minimum initial and subsequent investment amounts are shown below. Types of Accounts To Open Your Account To Add to Your Account Class A Regular Accounts $25,000 $1,000 IRAs (Traditional, Roth, SEP, and SIMPLE IRAs) $5,000 $1,000 Institutional Class All Accounts $1,000,000 $1,000 Tax Information The Outliers Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you invest through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Outliers Fund through a broker-dealer or other financial intermediary, the Fund and/or the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 11 SUMMARY SECTION Poplar Forest Cornerstone Fund Investment Objective The Poplar Forest Cornerstone Fund (the “Cornerstone Fund”) seeks to achieve current income and long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Cornerstone Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund’s Class A shares.More information about these and other discounts is available from your financial professional and in the “More About Class A Shares” section on page 37 of the Fund’s statutory Prospectus and the “Breakpoints/Volume Discounts and Sales Charge Waivers” section on page 35 of the Fund’s Statement of Additional Information (“SAI”). Class A Institutional Class SHAREHOLDER FEES(fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.00% None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.80% 0.80% Distribution and Service (Rule 12b-1) Fees 0.25% None Other Expenses 2.29% 2.34% Acquired Fund Fees and Expenses(1) 0.02% 0.02% Total Annual Fund Operating Expenses(1) 3.36% 3.16% Less:Fee Waiver and Expense Reimbursement(2) -2.19% -2.24% Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement 1.17% 0.92% (1) Total Annual Fund Operating Expenses do not correlate to the Ratio of Expenses to Average Net Assets Before Fee Waiver and Expense Reimbursement in the Financial Highlights section of the statutory prospectus, which reflects the actual operating expenses of the Fund and does not include annualized acquired fund fees and expenses (“AFFE”). (2) Poplar Forest Capital, LLC (the “Adviser’) has contractually agreed to waive a portion or all of its management fees and pay Fund expenses (excluding AFFE, interest, taxes and extraordinary expenses) in order to limit the Total Annual Fund Operating Expenses to 1.15% and 0.90% of average daily net assets of the Fund’s Class A shares and Institutional Class shares, respectively (the “Expense Caps”).The Expense Caps will remain in effect through at least January 27, 2017, and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Caps. Example.This Example is intended to help you compare the cost of investing in the Cornerstone Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Cornerstone Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $613 $1,287 $1,983 $3,826 Institutional Class $94 $764 $1,459 $3,311 Table of Contents - Prospectus 12 Portfolio Turnover.The Cornerstone Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Cornerstone Fund’s performance. During the most recent fiscal period (from December 31, 2014 through September 30, 2015), the Fund’s portfolio turnover rate was 32.60% of the average value of its portfolio. Principal Investment Strategy The Cornerstone Fund seeks to deliver superior, risk-adjusted returns over full market cycles, by building a balanced portfolio of debt and equity securities that aims to generate returns that exceed the Consumer Price Index by 3% per year while preserving capital.A full market cycle is deemed to be a multi-year period including a period of material increase in the U.S. stock market (a “bull market”) and a period of material decline in the U.S. stock market (a “bear market”).Equity securities in which the Fund may invest include, but are not limited to, common stocks, foreign equity securities, convertible securities, and options on stocks, warrants, rights, and/or other investment companies, including mutual funds and exchange­-traded funds (“ETFs”).Equity securities will generally be selected based on qualitative analysis with individual positions no larger than 4% at time of purchase.The Fund may invest in medium-sized companies, which the Adviser defines by reference to those companies within the capitalization range of the Russell Midcap® Index (which consists of companies with capitalizations from approximately $2.4 billion to approximately $28.7 billion as of May 29, 2015, the date of the last reconstitution of the Russell Midcap® Index) at the time of purchase.Dividend paying companies with investment grade credit ratings will be the primary focus of the Fund’s equity investments.Weightings between equity and fixed income securities will be tactically allocated based on prospective return potential and risk factors although equity exposure will not generally exceed 75% of net assets.Fixed income securities in which the Fund may invest include, but are not limited to, those of domestic governments, government agencies, inflation-protected securities, asset-backed securities, other investment companies, including mutual funds and ETFs, exchange-traded notes (“ETNs”), convertible securities, floating rate securities, mortgage-backed securities, municipalities and companies across a wide range of industries, and may be of any maturity and duration and include those that are rated below investment grade (i.e., “junk bonds”). The Cornerstone Fund is managed using a long-term approach to security selection.Investments will generally be made with an intended investment horizon of three years, although individual investments may be held for shorter or longer time periods. The Adviser evaluates investment opportunities using bottom-up, fundamental analysis, paying particular attention to a company’s: 1. expected future profits; 2. expected sustainable revenue and/or asset growth; 3. expected cash investment needed to support expected growth; 4. normalized free cash flow after considering Items 1 through 3 above; and 5. valuation relative to normalized earnings and free cash flow after giving consideration to growth potential and financial strength. The Cornerstone Fund may invest up to 50% of its net assets in cash, cash-equivalents and high-quality, short-term debt securities and money market instruments for temporary defensive purposes. The decision to sell securities is driven by the Adviser’s evaluation of prospective total returns relative to the perceived risk of the security in question.A security may be sold when its estimated future return is low in an absolute sense or in order to fund the purchase of a new investment which offers a better risk/reward profile.The Cornerstone Fund is managed in a tax sensitive manner and securities may be sold to generate tax losses in order to minimize realized taxable gains. Table of Contents - Prospectus 13 Principal Investment Risks Losing a portion of your investment is a risk of investing in the Cornerstone Fund.The following additional risks could affect the value of your investment: ● Management Risk – If the Adviser’s investment strategies do not produce the expected results, the value of the Cornerstone Fund could decrease. ● Market Risk – If the stock market as a whole, or the value of an individual company, goes down, the result could be a decrease in the value of the Cornerstone Fund. ● Value-Style Investing Risk– Value stocks can perform differently from the market as a whole and from other types of stocks.Value stocks may be purchased based upon the belief that a given security may be out of favor; that belief may be misplaced or the security may stay out of favor for an extended period of time. ● Fixed Income Securities Risk – The following risks are associated with the Fund’s investment in debt securities. ○ Prepayment and Extension Risk.The risk that the securities may be paid off earlier or later than expected.Either situation could cause securities to pay lower-than-market rates of interest, which could hurt the Fund’s yield or share price. ○ Interest Rate Risk.The risk that fixed income securities will decline in value because of changes in interest rates.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. ○ Credit Risk.The risk of loss on an investment due to the deterioration of an issuer’s financial strength.Such a deterioration of financial strength may result in a reduction of the credit rating of the issuer’s securities and may lead to the issuer’s inability to honor its contractual obligations, including making timely payment of interest and principal. ○ High-Yield Securities Risk.Debt securities that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors due to the speculative nature of these securities, such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer. ● Medium-Sized Companies Risk – Investing in securities of medium-sized companies may involve greater risk than investing in larger, more established companies because they can be subject to greater share price volatility than larger, more established companies. ● Foreign Securities Risk – The risks of investing in the securities of foreign issuers can include fluctuations in foreign currencies, foreign currency exchange controls, political and economic instability, differences in securities regulation and trading, and foreign taxation issues. ● Convertible Securities Risk – Convertible securities are subject to the risks of both debt securities and equity securities.The values of convertible securities tend to decline as interest rates rise and, due to the conversion feature, tend to vary with fluctuations in the market value of the underlying common or preferred stock. ● Investment Company Risk – When the Fund invests in an ETF or mutual fund, it will bear additional expenses based on its pro rata share of the ETF’s or mutual fund’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF or mutual fund generally reflects the risks of owning the underlying securities the ETF or mutual fund holds.The Fund also will incur brokerage costs when it purchases ETFs. Table of Contents - Prospectus 14 ● Options Risk – Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks. ● Asset-Backed Securities Risk – Asset-Backed securities risk includes Market Risk, Interest Rate Risk, Credit Risk and Prepayment Risk (i.e., borrowers whose loans collateralize the securities held by the Fund may be able to prepay principal due on these loans, which could cause the Fund to reinvest the proceeds at lower yields). ● Mortgage-Backed Securities Risk – These include Market Risk, Interest Rate Risk, Credit Risk and Prepayment Risk as well as the risk that the structure of certain mortgage-backed securities may make their reaction to interest rates and other factors difficult to predict, making their prices very volatile.In particular, the recent events related to the U.S. housing market have had a severe negative impact on the value of some mortgage-backedsecurities and resulted in an increased risk associated with investments in the securities. · Newer Fund Risk – The Cornerstone Fund is newer with limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. The Cornerstone Fund may be appropriate for investors who: ● are interested in protecting their purchasing power by investing in common stocks; but ● would prefer less volatility than would generally be inherent in an all equity account. Performance The following information provides some indication of the risks of investing in the Cornerstone Fund. The bar chart shows the Fund’s Institutional Class shares’ annual return for one year.The table shows how the Fund’s average annual returns for the 1-year and since inception periods compare with broad measures of market performance.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available on the Fund’s website at www.poplarforestfunds.com or by calling the Fund toll-free at 1-877-522-8860. Calendar Year Total Returns as of December31, During the period of time shown in the bar chart, the highest return for a calendar quarter was 3.18% (quarter ended December 31, 2015) and the lowest return for a calendar quarter was -8.15% (quarter ended September 30, 2015). Table of Contents - Prospectus 15 Average Annual Total Returns (for the periods ended December31,2015) 1 Year Since Inception (12/31/2014) Institutional Class Return Before Taxes -4.21% -4.21% Return After Taxes on Distributions -5.25% -5.25% Return After Taxes on Distributions and Sale of Fund Shares -1.52% -1.52% Class A Return Before Taxes -9.22% -9.22% S&P 500 ® Index (reflects no deduction for fees, expenses, or taxes) 1.38% 1.38% Barclays U.S. Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 0.55% 0.55% Consumer Price Index +3% 3.75% 3.75% (reflects no deduction for fees, expenses, or taxes) The after-tax returns were calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold shares of the Cornerstone Fund through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”).After-tax returns are shown only for the Institutional Class; after-tax returns for Class A will vary to the extent it has different expenses.The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Management Investment Adviser.Poplar Forest Capital, LLC, is the Cornerstone Fund’s investment adviser. Portfolio Managers.J. Dale Harvey (CEO and Chief Investment Officer) and Derek Derman (Co-Portfolio Manager and Research Analyst) are the portfolio managers principally responsible for the day-day management of the Cornerstone Fund and have managed the Fund since its inception in December 2014. Purchase and Sale of Fund Shares You may purchase, exchange or redeem Cornerstone Fund shares on any business day by written request via mail (Poplar Forest Cornerstone Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by telephone at 1-877-522-8860, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase, exchange or redeem Fund shares through a financial intermediary should contact the intermediary directly.The minimum initial and subsequent investment amounts are shown below. Types of Accounts To Open Your Account To Add to Your Account Class A Regular Accounts $25,000 $1,000 IRAs (Traditional, Roth, SEP, and SIMPLE IRAs) $5,000 $1,000 Institutional Class All Accounts $1,000,000 $1,000 Table of Contents - Prospectus 16 Tax Information The Cornerstone Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you invest through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Cornerstone Fund through a broker-dealer or other financial intermediary, the Fund and/or the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 17 PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS Principal Investment Strategies of the Partners Fund The Partners Fund seeks to deliver superior, risk-adjusted returns, over full market cycles by investing primarily in the common stocks of underappreciated companies and industries.A full market cycle is deemed to be a multi-year period including a period of material increase in the U.S. stock market (a “bull market”) and a period of material decline in the U.S. stock market (a “bear market”).The Fund will generally focus on 25 to 35 companies (i)with an investment grade debt rating, (ii)with a history of paying common stock dividends, and (iii)with a market capitalization among the top 1,000 companies in the United States.Under normal market conditions, the Fund will generally invest 75% of its total assets in common stocks. The Partners Fund is managed using a long-term approach to security selection.Investments will generally be made with an intended investment horizon of three years, although individual investments may be held for shorter or longer time periods. The Adviser evaluates investment opportunities using bottom up, fundamental analysis, paying particular attention to the following factors: 1. expected future profits; 2. expected sustainable revenue and/or asset growth; 3. expected cash investment needed to support expected growth; 4. normalized free cash flow after considering Items 1 through 3 above; and 5. valuation relative to normalized earnings and free cash flow after giving consideration to growth potential and financial strength. Up to 25% of the Partners Fund’s net assets may be invested in a combination of the following investments: 1. government debt of any maturity; and 2. corporate debt of any maturity. Of this 25%, no more than 10% of the Partners Fund’s net assets will be invested in investment grade corporate debt and no more than 5% of the Fund’s net assets will be invested in non-investment grade (i.e., “junk” bonds) corporate debt. The Partners Fund also may invest up to 20% of its net assets in foreign equity securities. Additionally, up to 15% of the Partners Fund’s net assets may be invested in a combination of investments, including: 1. convertible securities; 2. options on stocks/warrants/rights; and/or 3. other non-money market fund investment companies. The decision to sell securities is driven by the Adviser’s evaluation of prospective total returns relative to the perceived risk of the security in question.A security may be sold when its estimated future return is low in an absolute sense or in order to fund the purchase of a new investment which offers a better risk/reward profile.The Fund is managed in a tax sensitive manner and securities may be sold to generate tax losses in order to minimize realized taxable gains. Table of Contents - Prospectus 18 Principal Investment Strategies of the Outliers Fund The Outliers Fund seeks to deliver superior, risk-adjusted returns over full market cycles, by investing primarily in the common stocks of underappreciated companies and industries.A full market cycle is deemed to be a multi-year period including a period of material increase in the U.S. stock market (a “bull market”) and a period of material decline in the U.S. stock market (a “bear market”).The Fund emphasizes investments in medium-sized companies (“mid-caps”) that may offer shareholders greater growth prospects than larger businesses without the heightened operational risks of small companies. The Adviser defines “mid-caps” as those companies within the capitalization range of the Russell Midcap® Index (which consists of companies with capitalizations from approximately $2.4 billion to approximately $28.7 billion as of May 29, 2015, the date of the last reconstitution of the Russell Midcap® Index) at the time of purchase. The Outliers Fund will generally invest in 25 to 35 companies with (i) at least 50% invested in companies with market values below $25 billion, (ii) at least 50% invested in companies returning capital to shareholders through dividends or stock repurchases, and (iii) no more than 20% invested in companies with market values below $1 billion. The Outliers Fund is managed using a long-term approach to security selection.Investments will generally be made with an intended investment horizon of three years, although individual investments may be held for shorter or longer time periods. The Adviser evaluates investment opportunities using bottom up, fundamental analysis, paying particular attention to a company’s: 1. expected future profits; 2. expected sustainable revenue and/or asset growth; 3. expected cash investment needed to support expected growth; 4. normalized free cash flow after considering Items 1 through 3 above; and 5. valuation relative to normalized earnings and free cash flow after giving consideration to growth potential and financial strength. The Outliers Fund may also invest up to 25% of its net assets in government and corporate debt securities of any maturity.Of this 25%, no more than 10% of the Fund’s net assets will be invested in investment grade corporate debt and no more than 5% of the Fund’s net assets will be invested in non-investment grade (i.e., “junk” bonds) corporate debt.The Fund may invest up to 20% of its net assets in foreign securities and emerging markets and up to 20% of its net assets in convertible securities.The Fund may also invest in options. The decision to sell securities is driven by the Adviser’s evaluation of prospective total returns relative to the perceived risk of the security in question.A security may be sold when its estimated future return is low in an absolute sense or in order to fund the purchase of a new investment which offers a better risk/reward profile.The Outliers Fund is managed in a tax sensitive manner and securities may be sold to generate tax losses in order to minimize realized taxable gains. Table of Contents - Prospectus 19 Principal Investment Strategies of the Cornerstone Fund The Cornerstone Fund seeks to deliver superior, risk-adjusted returns over full market cycles, by building a balanced portfolio of debt and equity securities that aims to generate returns that exceed the Consumer Price Index by 3% per year while preserving capital.A full market cycle is deemed to be a multi-year period including a period of material increase in the U.S. stock market (a “bull market”) and a period of material decline in the U.S. stock market (a “bear market”).Equity securities in which the Fund may invest include, but are not limited to, common stocks, foreign equity securities, convertible securities, and options on stocks, warrants, rights, and/or other investment companies, including mutual funds and ETFs.Equity securities will generally be selected based on qualitative analysis with individual positions no larger than 4% at time of purchase.The Fund may invest in medium-sized companies, which the Adviser defines by reference to those companies within the capitalization range of the Russell Midcap® Index (which consists of companies with capitalizations from approximately $2.2 billion to approximately $27.1 billion as of May 31, 2014, the date of the last reconstitution of the Russell Midcap® Index) at the time of purchase.Dividend paying companies with investment grade credit ratings will be the primary focus of the Fund’s equity investments.Weightings between equity and fixed income securities will be tactically allocated based on prospective return potential and risk factors although equity exposure will not generally exceed 75% of net assets.Fixed income securities in which the Fund may invest include, but are not limited to, those of domestic governments, government agencies, inflation-protected securities, asset-backed securities, other investment companies, including mutual funds and ETFs, ETNs, convertible securities, floating rate securities, mortgage-backed securities, municipalities and companies across a wide range of industries, and may be of any maturity and duration and include those that are rated below investment grade (i.e., “junk bonds”). The Cornerstone Fund is managed using a long-term approach to security selection.Investments will generally be made with an intended investment horizon of three years, although individual investments may be held for shorter or longer time periods. The Adviser evaluates investment opportunities using bottom-up, fundamental analysis, paying particular attention to a company’s: 1. expected future profits; 2. expected sustainable revenue and/or asset growth; 3. expected cash investment needed to support expected growth; 4. normalized free cash flow after considering Items 1 through 3 above; and 5. valuation relative to normalized earnings and free cash flow after giving consideration to growth potential and financial strength. The decision to sell securities is driven by the Adviser’s evaluation of prospective total returns relative to the perceived risk of the security in question.A security may be sold when its estimated future return is low in an absolute sense or in order to fund the purchase of a new investment which offers a better risk/reward profile.The Cornerstone Fund is managed in a tax sensitive manner and securities may be sold to generate tax losses in order to minimize realized taxable gains. Cash or Temporary Investments Applicable to All Funds Under normal circumstances, cash and cash equivalent securities will typically comprise no more than 25% of each Fund’s net assets.However, each Fund may invest up to 50% of its net assets in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic, political or other conditions.This may result in a Fund not achieving its investment objectives and a Fund’s performance may be negatively affected as a result. To the extent that the Funds use money market funds or ETFs for their cash positions, there will be some duplication of expenses because each Fund would bear its pro rata portion of such money market funds’ or ETFs’ management fees and operational expenses. Table of Contents - Prospectus 20 Principal Risks Applicable to All Funds The principal risks of investing in the Funds that may adversely affect the Funds’ net asset value (“NAV”) or total return were previously summarized and are discussed in more detail below.There can be no assurance that a Fund will achieve its investment objective. Management Risk.The skill of the Adviser will play a significant role in the Funds’ ability to achieve its investment objective.The Funds’ ability to achieve its investment objective depends on the Adviser’s ability to select stocks, particularly in volatile stock markets.The Adviser could be incorrect in its analysis of industries, companies and the relative attractiveness of growth and value stocks and other matters.In addition, the Funds’ ability to achieve its investment objective depends on the ability of the Adviser to correctly identify economic trends, especially with regard to accurately forecasting inflationary and deflationary periods. Market Risk.The Funds are designed for long-term investors who can accept the risks of investing in a portfolio with significant common stock and other equity securities holdings. Equity securities tend to be more volatile than other investment choices such as bonds and money market instruments.The value of the Funds’ shares will fluctuate as a result of the movement of the overall stock market or of the value of the individual securities held by the Funds, and you could lose money. Value-Style Investing Risk.Value stocks can perform differently from the market as a whole and from other types of stocks.Value stocks may be purchased based upon the belief that a given security may be out of favor.Value investing seeks to identify stocks that have depressed valuations, based upon a number of factors which are thought to be temporary in nature, and to sell them at superior profits when their prices rise in response to resolution of the issues which caused the valuation of the stock to be depressed.While certain value stocks may increase in value more quickly during periods of anticipated economic upturn, they may also lose value more quickly in periods of anticipated economic downturn.Furthermore, there is the risk that the factors which caused the depressed valuations are longer term or even permanent in nature, and that there will not be any rise in valuation.Finally, there is the increased risk in such situations that such companies may not have sufficient resources to continue as ongoing businesses, which would result in the stock of such companies potentially becoming worthless. Debt/Fixed Income Securities Risk.The following risks are associated with the Fund’s investment in debt securities. ● Prepayment and Extension Risk.When interest rates fall, an issuer may redeem a security with call features by repaying it early, and a Fund may have to invest the proceeds in securities with lower yields.When interest rates rise, certain obligations will be paid off by the issuer more slowly than anticipated, causing the value of these obligations to fall.Rising interest rates tend to extend the duration of securities, making them more sensitive to changes in interest rates. The value of longer-term securities generally changes more in response to changes in interest rates than shorter-term securities.As a result, in a period of rising interest rates, securities may exhibit additional volatility and may lose value. ● Interest Rate Risk.Bond prices generally rise when interest rates decline and decline when interest rates rise.The longer the duration of a bond, the more a change in interest rates affects the bond’s price.Short-term and long-term interest rates may not move the same amount and may not move in the same direction.It is likely there will be less governmental action in the near future to maintain low interest rates, or that governmental actions will be less effective in maintaining low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant, including falling market values and reduced liquidity.Substantial redemptions from bond and other income funds may worsen that impact.Other types of securities also may be adversely affected from an increase in interest rates. Table of Contents - Prospectus 21 ● Credit Risk.Credit risk refers to the possibility that the issuer of a security will not be able to make principal and interest payments when due.Changes in an issuer’s credit rating or the market’s perception of an issuer’s creditworthiness may also affect the value of a Fund’s investment in that issuer.The degree of credit risk depends on both the financial condition of the issuer and the terms of the obligation. ● High-Yield Securities Risk.High yield securities (commonly known as “junk bonds) generally pay higher yields (greater income) than investment in higher quality securities; however, high yield securities and junk bonds may be subject to greater levels of interest rate, credit and liquidity risk than funds that do not invest in such securities, and are considered predominantly speculative with respect to an issuer’s continuing ability to make principal and interest payments.The value of these securities often fluctuates in response to company, political or economic developments and declines significantly over short periods of time or during periods of general economic difficulty.An economic downturn or period of rising interest rates could adversely affect the market for these securities and reduce the ability of certain of the underlying funds to sell these securities (liquidity risk).These securities can also be thinly traded or have restrictions on resale, making them difficult to sell at an acceptable price.If the issuer of a security is in default with respect to interest or principal payments, a Fund may lose its entire investment. Convertible Securities Risk.Convertible securities are debt securities that may be converted at either a stated price or stated rate into shares of common or preferred stock, and so are subject to the risks of investments in both debt securities and equity securities.Due to the conversion feature, convertible debt securities generally yield less than non-convertible securities of similar credit quality and maturity.The values of convertible securities tend to decline as interest rates rise.In addition, because of the conversion feature, the market values of convertible securities tend to vary with fluctuations in the market values of the underlying preferred and common stocks.The Funds’ investment in convertible securities may at times include securities that have a mandatory conversion feature, pursuant to which the securities convert automatically into stock at a specified date and conversion ratio, or that are convertible at the option of the issuer.When conversion is not at the option of the holder, a Fund may be required to convert the security into the underlying stock even at times when the value of the underlying common stock has declined substantially or it would otherwise be disadvantageous to do so. Options Risk.Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Adviser to manage future price fluctuations and the degree of correlation between the options and securities (or currency) markets.By writing put options on equity securities, the Funds give up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continue to bear the risk of declines in the value of its common stock portfolio.A Fund will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. Principal Risks of the Outliers Fund and Cornerstone Fund Newer Fund Risk.The Outliers Fund and Cornerstone Fund are newer with limited operating history.There can be no assurance that the Funds will grow to or maintain an economically viable size, in which case the Board may determine to liquidate the Funds.The Board can liquidate the Funds without shareholder vote and, while shareholder interests will be the paramount consideration, the timing of any liquidation may not be favorable to certain individual shareholders. Table of Contents - Prospectus 22 Principal Risks of the Partners Fund and Cornerstone Fund Medium-Sized Companies Risk.Investing in securities of medium-sized companies may involve greater price fluctuation than investing in larger and more established companies because the securities of many medium-sized companies are often traded in the over-the-counter markets or have fewer shares outstanding, potentially making them more thinly traded, less liquid and their prices more volatile than the prices of the securities of larger companies.Medium-sized companies may have narrower markets for their goods and/or services and may be dependent on a smaller management team than larger, more established companies.The smaller the company, the greater effect these risks may have on that company’s operations and performance.As a result, an investment in the Partners Fund and Cornerstone Fund may exhibit a higher degree of volatility than the general domestic securities market. Foreign Securities Risk.Foreign securities are subject to higher political, social and economic risks.These risks include, but are not limited to, a downturn in the country’s economy, excessive taxation, political instability, and expropriation of assets by foreign governments.Compared to the U.S., foreign governments and markets often have less stringent accounting, disclosure, and financial reporting requirements.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may also be less liquid than U.S. securities, which could affect a Fund’s investments.The exchange rates between the U.S. dollar and foreign currencies might fluctuate, which could negatively affect the value of a Fund’s investments. Principal Risks of the Outliers Fund Small- and Medium-Sized Companies Risk. Investing in securities of small- and medium-sized companies may involve greater risk than investing in larger, more established companies because small and medium capitalization companies can be subject to greater share price volatility than larger, more established companies.Small and medium capitalization companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals.Securities of those companies may have limited market liquidity and their prices may be more volatile. Foreign and Emerging Market Securities Risk.The Outliers Fund may invest a portion of its total assets in securities of foreign issuers.Securities of foreign issuers may be denominated in U.S. dollars or in currencies other than U.S. dollars.Investments in securities of foreign issuers present certain risks not ordinarily associated with investments in securities of U.S. issuers.These risks include fluctuations in foreign currency exchange rates, political, economic or legal developments (including war or other instability, expropriation of assets, nationalization and confiscatory taxation), the imposition of foreign exchange limitations (including currency blockage), withholding taxes on income or capital transactions or other restrictions, higher transaction costs (including higher brokerage, custodial and settlement costs and currency conversion costs) and possible difficulty in enforcing contractual obligations or taking judicial action.Securities of foreign issuers may not be as liquid and may be more volatile than comparable securities of domestic issuers. In addition, there often is less publicly available information about many foreign issuers, and issuers of foreign securities are subject to different, often less comprehensive, auditing, accounting and financial reporting disclosure requirements than domestic issuers.There is generally less government regulation of exchanges, brokers and listed companies abroad than in the United States and, with respect to certain foreign countries, there is a possibility of expropriation or confiscatory taxation, or diplomatic developments which could affect investment in those countries.Because there is usually less supervision and governmental regulation of foreign exchanges, brokers and dealers than there is in the United States, the Fund may experience settlement difficulties or delays not usually encountered in the UnitedStates. Table of Contents - Prospectus 23 Delays in making trades in securities of foreign issuers relating to volume constraints, limitations or restrictions, clearance or settlement procedures, or otherwise, could impact returns and result in temporary periods when assets of the Fund are not fully invested or attractive investment opportunities are foregone. The Outliers Fund may invest in securities of issuers determined by the Adviser to be in developing or emerging market countries.Investments in securities of issuers in developing or emerging market countries are subject to greater risks than investments in securities of developed countries since emerging market countries tend to have economic structures that are less diverse and mature and political systems that are less stable than developed countries. The Outliers Fund may invest in securities of foreign issuers in the form of depositary receipts.Depositary receipts involve substantially identical risks to those associated with direct investment in securities of foreign issuers.In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Principal Risks of the Cornerstone Fund Investment Company Risk. When the Cornerstone Fund invests in shares of another mutual fund, shareholders will indirectly bear fees and expenses charged by the underlying mutual funds in which the Fund invests in addition to the Fund’s direct fees and expenses.Furthermore, investments in other mutual funds could affect the timing, amount and character of distributions to shareholders and therefore may increase the amount of taxes payable by investors in a Fund. When a Fund invests in an ETF, it will bear additional expenses based on their pro rata share of the ETF’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF generally reflects the risks of owning the underlying securities it holds.Many ETFs seek to replicate a specific benchmark index.However, an ETF may not fully replicate the performance of its benchmark index for many reasons, including the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of stocks held.Lack of liquidity in an ETF could result in an ETF being more volatile than the underlying portfolio of securities it holds.In addition, because of ETF expenses, compared to owning the underlying securities directly, it may be more costly to own an ETF.The Fund also will incur brokerage costs when it purchases ETFs. Asset-Backed Securities Risk.Asset-Backed securities risk includes Market Risk, Interest Rate Risk, Credit Risk and Prepayment Risk (i.e., borrowers whose loans collateralize the securities held by the Fund may be able to prepay principal due on these loans, which could cause the Fund to reinvest the proceeds at lower yields) as well as the risk that the structure of certain asset-backed securities may make their reaction to interest rates and other factors difficult to predict, making their prices very volatile.Under certain adverse market conditions, asset-backed securities may have more limited liquidity than usual. Mortgage-Backed Securities Risk.These include Market Risk, Interest Rate Risk, Credit Risk and Prepayment Risk as well as the risk that the structure of certain mortgage-backed securities may make their reaction to interest rates and other factors difficult to predict, making their prices very volatile.In particular, the recent events related to the U.S. housing market have had a severe negative impact on the value of some mortgage-backed securities and resulted in an increased risk associated with investments in the securities.Default rates on mortgages underlying many mortgage-backed securities have increased, which has resulted in depressed valuations for these instruments.Liquidity has also sometimes been impaired. Table of Contents - Prospectus 24 PORTFOLIO HOLDINGS INFORMATION A description of the Funds’ policies and procedures with respect to the disclosure of each Fund’s portfolio securities is available in the Funds’ SAI.Currently, disclosure of the Funds’ holdings are required to be made quarterly within 60 days of the end of each fiscal quarter in the annual report and semi-annual report to Fund shareholders and in the quarterly holdings report on Form N-Q.A list of each Fund’s ten largest holdings as of each calendar quarter-end is made available to the public no later than ten business days after the calendar quarter end at www.poplarforestfunds.com.The annual and semi-annual reports are available by contacting the Poplar Forest Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701, or calling 1-877-522-8860 and on the U.S. Securities and Exchange Commission’s (“SEC”) website at www.sec.gov. MANAGEMENT OF THE FUNDS Investment Adviser Poplar Forest Capital, LLC is the Funds’ investment adviser and is located at 70 South Lake Avenue, Suite 930, Pasadena, California 91101.The Adviser is an SEC-registered investment advisory firm formed in 2007.The Adviser provides investment management services to institutions, individuals, high net worth individuals, charitable organizations and other pooled investment vehicles. The Adviser is responsible for the day-to-day management of the Funds in accordance with each Fund’s investment objective and policies.The Adviser also furnishes the Funds with office space and certain administrative services and provides most of the personnel needed to fulfill its obligations under its advisory agreement.For its services, each Fund pays the Adviser a monthly management fee.For the Partners Fund, for the fiscal year ended September 30, 2015, the Adviser received management fees of 0.84% of the Fund’s average daily net assets, after any waivers.For the Outliers Fund, the fees are calculated at the annual rate of 1.00% of average daily net assets for the first $250 million of assets, 0.90% of the Fund’s average daily net assets for the next $750 million of assets, and 0.80% of the Fund’s average daily net assets for assets in excess of $1 billion.For the Outliers Fund, for the fiscal period ended September 30, 2015, the Adviser received no management fees after waivers.For the Cornerstone Fund, the fees are calculated at an annual rate of 0.80% of average daily net assets for the first $250 million of assets, 0.70% of the Fund’s average daily net assets for the next $750 million of assets, and 0.60% of the Fund’s average daily net assets for assets in excess of $1 billion.For the Cornerstone Fund, for the fiscal period ended September 30, 2015, the Adviser received no management fees after waivers. A discussion regarding the basis of the Board’s approval of the investment advisory agreement for the Funds is available in the Funds’ semi-annual report to shareholders for the fiscal period ended March31,2015. The Funds, as series of the Trust, do not hold themselves out as related to any other series of the Trust (collectively, the “Poplar Forest Funds”), for purposes of investment and investor services, nor do they share the same investment adviser with any other series. Portfolio Managers Partners Fund and Cornerstone Fund Mr. J. Dale Harvey, CEO and Chief Investment Officer of Poplar Forest Capital, LLC, isthe portfolio manager responsible for the day-to-day management of the Partners Fund and one of the portfolio managers responsible for the day-to-day management of the Cornerstone Fund.Prior to founding the Adviser in 2007, from 1991 to 2007, Mr. Harvey served as a portfolio counselor and investment analyst at Capital Group Companies.In his role with Capital Group Companies, Mr. Harvey served as President and Director (2005 to 2007) and portfolio counselor (2000 to 2007) for the American Mutual Fund; as President (2003 to 2005) and portfolio counselor (1997 to 2005) for the American Balanced Fund; as portfolio counselor (1997 to 2007) for the Washington Mutual Investors Fund; as portfolio counselor (2005 to 2007) for the Investment Company of America Fund; and as portfolio counselor (2003 to 2007) for the SmallCap World Fund. Table of Contents - Prospectus 25 Outliers Fund Mr. Stephen A. Burlingame of Poplar Forest Capital, LLC, is the portfolio manager primarily responsible for the day-to-day management of the Outliers Fund and has been since the Fund’s inception in 2014.Mr. Burlingame joined Poplar Forest Capital, LLC, in 2011 as an investment analyst and became a member of the Investment Committee in 2012.Prior to joining, Mr. Burlingame spent seven years with Trust Company of the West serving as a research analyst, managing director and co-portfolio manager of the firm’s Concentrated Core/Select Equities investment strategies.At the end of his tenure at Trust Company of the West, Mr. Burlingame’s product group had assets in excess of $9 billion.Prior to Trust Company of the West, Mr. Burlingame spent a year with Brandywine Asset Management working as a research analyst on the firm’s Large Cap Value product.Mr. Burlingame received a B.A. in Economics, cum laude, from Claremont McKenna College in 1999.Mr. Burlingame has held the designation of Chartered Financial Analyst since 2011. Cornerstone Fund Mr. Derek S. Derman of Poplar Forest Capital, LLC, is also one of the portfolio managers responsible for the day-to-day management of the Cornerstone Fund.Mr. Derman joined Poplar Forest Capital, LLC, in 2011, and became a member of the Investment Committee in 2012.Prior to joining, Mr. Derman spent 16 years in the financial services industry including six years as a managing director and co-portfolio manager at Trust Company of the West.He also spent two years with Wedbush Securities as a financial services analyst and four years with Provident Investment Counsel as a senior vice president and co-portfolio manager on the Large Cap Flexible Growth and Concentrated Growth Funds.Mr. Derman received a B.A. in Economics from the University of California, San Diego in 1991 and a Master of Business Administration from the S.C. Johnson Graduate School of Management at Cornell University in 1995.Since 1997, Mr. Derman has held the designation of Chartered Financial Analyst. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and their ownership of securities in the Funds. Fund Expenses The Funds are responsible for their own operating expenses.However, the Adviser has contractually agreed to waive all or a portion of its management fees and pay Fund expenses (excluding AFFE, interest, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses of the Partners Fund to 1.25% and 1.00% of average daily net assets for the Fund’s Class A shares and Institutional Class shares, respectively, to limit the TotalAnnual Fund Operating Expenses of the Outliers Fund to 1.35% and 1.10% of average daily net assets for the Fund’s Class A shares and Institutional Class shares, respectively, and to limit Total Annual Fund Operating Expenses of the Cornerstone Fund to 1.15% and 0.90% of average daily net assets for the Fund’s Class A shares and Institutional Class shares, respectively, through at least January 27, 2017.The term of the Funds’ operating expenses limitation agreement is indefinite, and it can only be terminated by a vote of the Board.Any waiver of management fees or payment of expenses made by the Adviser may be recouped by the Adviser in subsequent fiscal years if the Adviser so requests.The Adviser is permitted to recoup fee waivers and expense payments made in the prior three fiscal years from the date the fees were waived and Fund expenses were paid.Any such recoupment is contingent upon the subsequent review and ratification of the recouped amounts by the Board.The Funds must pay current ordinary operating expenses before the Adviser is entitled to any recoupment of fees and expenses.This recoupment may be requested by the Adviser if the aggregate amount actually paid by the Funds toward operating expenses for such fiscal year (taking into account the recoupment) does not exceed the Expense Caps. Table of Contents - Prospectus 26 SHAREHOLDER INFORMATION Pricing of Fund Shares Shares of the Funds are sold based on the NAV per share, plus any applicable sales charge, which is calculated as of the close of regular trading (generally, 4:00p.m., Eastern Time) on each day that the New York Stock Exchange (“NYSE”) is open for unrestricted business.However, a Fund’s NAV may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.The NYSE is closed on weekends and most national holidays, including New Year’s Day, Martin Luther King, Jr. Day, Washington’s Birthday/Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.The NAV will not be calculated on days when the NYSE is closed for trading. Purchase and redemption requests are priced based on the next NAV per share calculated (plus any applicable sales charge) after receipt of such requests.The NAV is the value of a Fund’s securities, cash and other assets, minus all expenses and liabilities (assets – liabilities NAV).NAV per share is determined by dividing NAV by the number of shares outstanding (NAV/ # of shares NAV per share).The NAV takes into account the expenses and fees of a Fund, including management and administration fees, which are accrued daily. In calculating the NAV, portfolio securities are valued using current market values or official closing prices, if available.Each security owned by a Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.Where the security is listed on more than one exchange, a Fund will use the price of the exchange that a Fund generally considers to be the principal exchange on which the security is traded. When market quotations are not readily available, a security or other asset is valued at its fair value as determined under procedures approved by the Board.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that a Fund is accurately priced.The Board will regularly evaluate whether a Fund’s fair valuation pricing procedures continue to be appropriate in light of the specific circumstances of a Fund and the quality of prices obtained through their application by the Trust’s Valuation Committee. Trading in Foreign Securities In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time a Fund’s NAV per share is calculated (such as a significant surge or decline in the U.S. or other markets), often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, a Fund will value foreign securities at fair value, taking into account such events, in calculating the NAV per share.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating a Fund’s NAV per share in advance of the time the NAV per share is calculated.The Adviser anticipates that a Fund’s portfolio holdings will be fair valued when market quotations for those holdings are considered unreliable. Table of Contents - Prospectus 27 How to Buy Shares You may purchase shares of the Funds by check, by wire transfer, via electronic funds transfer through the Automated Clearing House (“ACH”) network or through a bank or through one or more brokers authorized by the Funds to receive purchase orders.If you have any questions or need further information about how to purchase shares of the Funds, you may call a customer service representative of the Funds toll-free at 1-877-522-8860.The Funds reserve the right to reject any purchase order.For example, a purchase order may be refused if, in the Adviser’s opinion, it is so large that it would disrupt the management of the Funds.Orders may also be rejected from persons believed by the Funds to be “market timers.” All checks must be in U.S. dollars drawn on a domestic financial institution.The Funds will not accept payment in cash or money orders.To prevent check fraud, the Funds will not accept third party checks, U.S. Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Funds are unable to accept post-dated checks or any conditional order or payment. To buy shares of the Funds, complete an account application and send it together with your check for the amount you wish to invest in the Funds to the address below.To make additional investments once you have opened your account, write your account number on the check and send it together with the most recent confirmation statement received from the Funds’ transfer agent, U.S. Bancorp Fund Services, LLC (the “Transfer Agent”).If your payment is returned for any reason, your purchase will be canceled and a $25 fee will be assessed against your account by the Transfer Agent.You may also be responsible for any loss sustained by the Funds. In addition to cash purchases, Fund shares may be purchased by tendering payment in-kind in the form of shares of stock, bonds or other securities.Any securities used to buy Fund shares must be readily marketable, their acquisition consistent with the Funds’ objective and otherwise acceptable to the Adviser and the Board.For further information, you may call a customer service representative of the Funds toll-free at 1-877-522-8860. In compliance with the USA PATRIOT Act of 2001, please note that the Transfer Agent will verify certain information on your account application as part of the Trust’s Anti-Money Laundering Program. As requested on the account application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P. O. Box will not be accepted. Please contact the Transfer Agent at 1-877-522-8860 if you need additional assistance when completing your account application. If the Transfer Agent does not have a reasonable belief of the identity of an investor, the account application will be rejected or the investor will not be allowed to perform a transaction on the account until such information is received.The Funds may also reserve the right to close the account within five business days if clarifying information/documentation is not received. Shares of the Funds have not been registered for sale outside of the United States.The Adviser generally does not sell shares to investors residing outside of the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Table of Contents - Prospectus 28 Purchasing Shares by Mail Please complete the account application and mail it with your check, payable to the Poplar Forest Funds, to the Transfer Agent at the following address: Poplar Forest Funds [Name of Poplar Forest Fund] c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 You may not send an account application via overnight delivery to a United States Postal Service post office box.If you wish to use an overnight delivery service, send your account application and check to the Transfer Agent at the following address: Poplar Forest Funds [Name of Poplar Forest Fund] c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202 Note: The Funds do not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, a deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC’s post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Purchasing Shares by Telephone If you have accepted telephone transactions (either by completing the required portion of your account application or by subsequent arrangement in writing with the Funds), and your account has been open for 15 calendar days, you may purchase additional Class A shares by calling the Funds toll-free at 1-877-522-8860.You may not make your initial purchase of Fund shares by telephone.Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the ACH network.You must have banking information established on your account prior to making a telephone purchase.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00 p.m., Eastern Time, shares will be purchased at the appropriate share price next calculated (plus any applicable sales charge).For security reasons, requests by telephone may be recorded.Once a telephone transaction has been placed, it cannot be cancelled or modified. Purchasing Shares by Wire If you are making your initial investment in the Funds, the Transfer Agent must have previously received a completed account application before you can send your wire purchase.You can mail or overnight deliver your account application to the Transfer Agent at the above address.Upon receipt of your completed account application, the Transfer Agent will establish an account on your behalf.Once your account is established, you may instruct your bank to send the wire.Your bank must include the name of the Fund, your name and your account number so that monies can be correctly applied.Your bank should transmit immediately available funds by wire to: U.S. Bank National Association 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA #075000022 Credit: U.S. Bancorp Fund Services, LLC A/C #112-952-137 FFC:[Name of Fund] Shareholder Registration Shareholder Account Number If you are making a subsequent purchase, your bank should wire funds as indicated above.Before each wire purchase, you should be sure to notify the Transfer Agent.It is essential that your bank include complete information about your account in all wire transactions.If you have questions about how to invest by wire, you may call the Transfer Agent at 1-877-522-8860.Your bank may charge you a fee for sending a wire payment to the Funds. Table of Contents - Prospectus 29 Wired funds must be received prior to 4:00 p.m., Eastern Time to be eligible for same day pricing.Neither the Funds nor U.S. Bank N.A. is responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions. Automatic Investment Plan Once your account has been opened with the initial minimum investment, you may make additional purchases of Class A shares at regular intervals through the Automatic Investment Plan (“AIP”).The AIP provides a convenient method to have monies deducted from your bank account, for investment into a Fund, on a monthly or quarterly basis.In order to participate in the AIP, each purchase must be in the amount of $100 or more, and your financial institution must be a member of the ACH network.Upon receipt of the withdrawn funds, a Fund automatically invests its money in additional shares of the Fund at the next calculated NAV per share plus any applicable sales charge.If your bank rejects your payment, the Transfer Agent will charge a $25 fee to your account.To begin participating in the AIP, please complete the Automatic Investment Plan section on the account application or call the Transfer Agent at 1-877-522-8860 for additional information.Any request to change or terminate your AIP should be submitted to the Transfer Agent at least five business days prior to the automatic investment date. Retirement Accounts The Funds offer prototype documents for a variety of retirement accounts for individuals and small businesses.Please call 1-877-522-8860 for information on: ● Individual Retirement Plans, including Traditional IRAs and Roth IRAs. ● Small Business Retirement Plans, including Simple IRAs and SEP IRAs. There may be special distribution requirements for a retirement account, such as required distributions or mandatory Federal income tax withholdings.For more information, call the number listed above.You may be charged a $15 annual account maintenance fee for each retirement account up to a maximum of $30 annually and a $25 fee for transferring assets to another custodian or for closing a retirement account.Fees charged by institutions may vary. Purchasing and Selling Shares through a Broker You may buy and sell shares of the Funds through certain brokers and financial intermediaries (and their agents) (collectively, “Brokers”) that have made arrangements with the Funds to sell its shares.When you place your order with such a Broker, your order is treated as if you had placed it directly with the Transfer Agent, and you will pay or receive the next applicable price (plus any applicable sales charge) calculated by the Funds.Brokers may be authorized by the Funds’ principal underwriter to designate other brokers and financial intermediaries to accept orders on a Fund’s behalf.An order is deemed to be received when a Fund, a Broker or, if applicable a Broker’s authorized designee accepts the order.The Broker typically holds your shares in an omnibus account in the Broker’s name, and the Broker maintains your individual ownership records.The Adviser may pay the Broker for maintaining these records as well as providing other shareholder services.The Broker may charge you a fee for handling your order.The Broker is responsible for processing your order correctly and promptly, keeping you advised regarding the status of your individual account, confirming your transactions and ensuring that you receive copies of the Funds’ Prospectus. Table of Contents - Prospectus 30 Exchange Privilege As a shareholder, you have the privilege of exchanging shares of one Poplar Forest Fund for shares of other Poplar Forest Funds in the Trust, which are offered in this Prospectus, without incurring any additional sales charges.However, you should note the following: ● Exchanges may only be made between like shares classes; ● You may only exchange between accounts that are registered in the same name, address, and taxpayer identification number; ● Before exchanging into another Poplar Forest Fund, read a description of the Fund in this Prospectus; ● Exchanges are considered a sale and purchase of Fund shares for tax purposes and may be taxed as short-term or long-term capital gain or loss depending on the period shares are held subject to certain limitations on deductibility of losses; ● The Funds reserve the right to refuse exchange purchases by any person or group if, in the Adviser’s judgment, the Funds would be unable to invest the money effectively in accordance with their investment objectives and policies, or would otherwise potentially be adversely affected; ● If you accepted telephone options on your account application, you can make a telephone request to exchange your shares for an additional $5 fee; and ● The minimum exchange amount between existing accounts invested in the Poplar Forest Funds is $1,000. You may make exchanges of your shares between the Funds by telephone, in writing or through your Broker. Conversions Subject to the Adviser’s approval, if investors currently holding Class A shares meet the criteria for eligible investors and would like to convert to Institutional Class shares, there are no tax consequences and investors are not subject to the redemption/exchange fees.To inquire about converting your Class A shares to Institutional Class shares, please call 1-877-522-8860. How to Sell Shares You may sell (redeem) your Fund shares on any day the Funds and the NYSE are open for business either directly to the Funds or through your financial intermediary. In Writing You may redeem your shares by simply sending a written request to the Transfer Agent.You should provide your account number and state whether you want all or some of your shares redeemed.The letter should be signed by all of the shareholders whose names appear on the account registration and include a signature guarantee(s), if necessary.Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding.You should send your redemption request to: Regular Mail Overnight Express Mail Poplar Forest Funds Poplar Forest Funds [Name of Poplar Forest Fund] [Name of Poplar Forest Fund] c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53201-0701 Milwaukee, Wisconsin 53202 NOTE: The Funds do not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, a deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC’s post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Table of Contents - Prospectus 31 By Telephone If you accepted the telephone option on the account application, you may redeem your shares, up to $100,000, by calling the Transfer Agent at 1-877-522-8860 before the close of trading on the NYSE(which is generally 4:00p.m., Eastern Time).Redemption proceeds will be processed on the next business day and sent to the address that appears on the Transfer Agent’s records or sent via ACH to a previously established bank account.If you request, redemption proceeds will be wired on the next business day to the bank account that appears on the Transfer Agent’s records.The minimum amount that may be wired is $1,000.A wire fee of $15 will be deducted from your redemption proceeds for complete and share certain redemptions.In the case of a partial redemption, the fee will be deducted from the remaining account balance.Telephone redemptions cannot be made if you notified the Transfer Agent of a change of address within 15calendar days before the redemption request.If you have a retirement account, you may not redeem your shares by telephone. The Transfer Agent employs certain procedures designed to confirm that instructions communicated by telephone are genuine.Such procedures may include, but are not limited to, requiring some form of personal identification prior to acting upon telephonic instructions, providing written confirmations of all such transactions, and/or recording all telephonic instructions.Assuming procedures such as the above have been followed; neither the Transfer Agent nor the Funds will be liable for any losses, cost, or expense for acting upon telephone instructions that are believed to be genuine.If an account has more than one owner or authorized person, the Funds will accept telephone instructions from any one owner or authorized person. You may request telephone redemption privileges after your account is opened by calling the Transfer Agent at 1-877-522-8860 for instructions. You may encounter higher than usual call wait times during periods of high market activity.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.If you are unable to contact the Funds by telephone, you may mail your redemption request in writing to the address noted above.Once a telephone transaction has been accepted, it may not be canceled or modified. Payment of Redemption Proceeds Payment of your redemption proceeds will be made promptly, but not later than seven days after the receipt of your written request in good order.If you did not purchase your shares with a federal wire payment, the Funds may delay payment of your redemption proceeds for up to 15calendar days from purchase or until your check has cleared, whichever occurs first. Systematic Withdrawal Plan As another convenience, you may redeem your Class A shares through the Systematic Withdrawal Plan (“SWP”).Under the SWP, shareholders or their financial intermediaries may request that a payment drawn in a predetermined amount be sent to them on a monthly, quarterly or annual basis.In order to participate in the SWP, your account balance must be at least $50,000 and each withdrawal amount must be for a minimum of $2,500.If you elect this method of redemption, the Funds will send a check directly to your address of record or will send the payment directly to your bank account via electronic funds transfer through the ACH network.For payment through the ACH network, your bank must be an ACH member and your bank account information must be previously established on your account.The SWP may be terminated at any time by the Funds.You may also elect to terminate your participation in the SWP by communicating in writing or by telephone to the Transfer Agent no later than five days before the next scheduled withdrawal at: Regular Mail Overnight Express Mail Poplar Forest Funds Poplar Forest Funds [Name of Poplar Forest Fund] [Name of Poplar Forest Fund] c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53201-0701 Milwaukee, Wisconsin 53202 Table of Contents - Prospectus 32 A withdrawal under the SWP involves a redemption of shares and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the dividends credited to your account, the account ultimately may be depleted.To establish a SWP, an investor must complete the appropriate sections of the account application.For additional information on the SWP, please call the Transfer Agent at 1-877-522-8860. Redemption “In-Kind” The Funds reserve the right to pay redemption proceeds to you in whole or in part by a distribution of securities from a Fund’s portfolio (a “redemption in-kind”).It is not expected that a Fund would do so except during unusual market conditions.A redemption, whether in cash or in-kind, is a taxable event to you.If a Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash. Signature Guarantees Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program.A notary public is not an acceptable signature guarantor. A signature guarantee of each account owner, from either a Medallion program member or a non-Medallion program member, is required to redeem shares in the following situations: ● When ownership is being changed on your account; ● When redemption proceeds are payable or sent to any person, address or bank account not on record; ● If a change of address was received by the Transfer Agent within the last 15 calendar days; and ● For all redemptions in excess of $100,000 from any shareholder account. Non-financial transactions, including establishing or modifying certain services on an account, may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. In addition to the situations described above, the Funds and/or the Transfer Agent reserve the right to require a signature guarantee or signature verification stamp in other instances based on the circumstances. Other Information about Redemptions The Funds may redeem the shares in your account if the value of your account is less than $5,000 as a result of redemptions you have made.This does not apply to retirement plan or Uniform Gifts or Transfers to Minors Act accounts.You will be notified that the value of your account is less than $5,000 before the Funds makes an involuntary redemption.You will then have 30days in which to make an additional investment to bring the value of your account to at least $5,000 before the Funds take any action. Table of Contents - Prospectus 33 DIVIDENDS AND DISTRIBUTIONS The Funds will make distributions of dividends and capital gains, if any, at least annually, typically in December.The Funds may make an additional payment of dividends or distributions of capital gains if it deems it desirable at any other time of the year. All distributions will be reinvested in Fund shares unless you choose one of the following options: (1)receive dividends in cash while reinvesting capital gain distributions in additional Fund shares; (2)reinvest dividends in additional Fund shares and receive capital gains in cash; or (3)receive all distributions in cash.Dividends are taxable whether reinvested in additional shares or received in cash. If you elect to receive distributions in cash and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, the Funds reserve the right to reinvest the distribution check in your account, at a Fund’s current NAV per share, and to reinvest all subsequent distributions.If you wish to change your distribution option, notify the Transfer Agent in writing or by telephone at least five days in advance of the payment date for the distribution. Any dividend or capital gain distribution paid by the Funds has the effect of reducing the NAV per share on the ex-dividend date by the amount of the dividend or capital gain distribution.You should note that a dividend or capital gain distribution paid on shares purchased shortly before that dividend or capital gain distribution was declared will be subject to income taxes even though the dividend or capital gain distribution represents, in an economic sense, a partial return of capital to you. TOOLS TO COMBAT FREQUENT TRANSACTIONS The Board has adopted policies and procedures to prevent frequent transactions in the Funds.The Funds discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm a Fund’s performance.The Funds take steps to reduce the frequency and effect of these activities in the Funds.These steps include monitoring trading practices and using fair value pricing.Although these efforts (which are described in more detail below) are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity may occur.Further, while the Funds make efforts to identify and restrict frequent trading, the Funds receive purchase and sale orders through financial intermediaries and cannot always know or detect frequent trading that may be facilitated by the use of intermediaries or the use of group or omnibus accounts by those intermediaries.The Funds seek to exercise their judgment in implementing these tools to the best of their ability in a manner that the Funds believe are consistent with shareholder interests. Monitoring Trading Practices.The Funds monitor selected trades in an effort to detect excessive short-term trading activities.If, as a result of this monitoring, a Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Funds seek to act in a manner that they believe is consistent with the best interests of shareholders.Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Funds handle, there can be no assurance that the Funds’ efforts will identify all trades or trading practices that may be considered abusive.In addition, the Funds’ ability to monitor trades that are placed by individual shareholders within group or omnibus accounts maintained by financial intermediaries is limited because the Funds do not have simultaneous access to the underlying shareholder account information. Table of Contents - Prospectus 34 In compliance with Rule 22c-2 of the 1940 Act, the Funds’ distributor, Quasar Distributors, LLC (the “Distributor”) on behalf of the Funds, has entered into written agreements with each of the Funds’ financial intermediaries, under which the intermediary must, upon request, provide the Funds with certain shareholder and identity trading information so that the Funds can enforce its market timing policies. Fair Value Pricing.The Funds employ fair value pricing selectively to ensure greater accuracy in their daily NAV and to prevent dilution by frequent traders or market timers who seek to take advantage of temporary market anomalies.The Board has developed procedures which utilize fair value pricing when reliable market quotations are not readily available or the Funds’ pricing service does not provide a valuation (or provides a valuation that in the judgment of the Adviser to the Funds does not represent the security’s fair value), or when, in the judgment of the Adviser, events have rendered the market value unreliable.Valuing securities at fair value involves reliance on judgment.Fair value determinations are made in good faith in accordance with procedures adopted by the Board and are reviewed annually by the Board.There can be no assurance that the Funds will obtain the fair value assigned to a security if it were to sell the security at approximately the time at which a Fund determines its NAV per share. Fair value pricing may be applied to non-U.S. securities.The trading hours for most non-U.S. securities end prior to the close of the NYSE, the time that a Fund’s NAV is calculated.The occurrence of certain events after the close of non-U.S. markets, but prior to the close of the NYSE (such as a significant surge or decline in the U.S. market) often will result in an adjustment to the trading prices of non-U.S. securities when non-U.S. markets open on the following business day.If such events occur, the Funds may value non-U.S. securities at fair value, taking into account such events, when it calculates its NAV.Other types of securities that the Funds may hold for which fair value pricing might be required include, but are not limited to: (a)investments which are frequently traded and/or the market price of which the Adviser believes may be stale; (b)illiquid securities, including “restricted” securities and private placements for which there is no public market; (c)securities of an issuer that has entered into a restructuring; (d)securities whose trading has been halted or suspended; and (e)fixed income securities that have gone into default and for which there is not a current market value quotation. More detailed information regarding fair value pricing can be found under the heading titled, “Pricing of Fund Shares.” TAX CONSEQUENCES The Funds intend to continue to qualify to be taxed as a regulated investment companies under Subchapter M of the Code.As regulated investment companies, the Funds are not subject to federal income tax if they distribute their income as required by the tax law and satisfy certain other requirements that are described in the SAI. The Funds typically make distributions of dividends and capital gains in December.Dividends are taxable to you as ordinary income or as qualified dividend income, depending on the source of such income to the distributing Fund and the holding period of the Funds for its dividend-paying securities and of you for your Fund shares.The rate you pay on capital gain distributions will depend on how long the Funds held the securities that generated the gains, not on how long you owned your Fund shares.You will be taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares.A portion of ordinary income dividends paid by the Funds may be qualified dividend income eligible for taxation at long-term capital gain rates for individual investors, provided that certain holding period and other requirements are met.Qualified dividend income, the amount of which will be reported to you by the Funds, is taxed at a maximum federal rate of 20%.An additional federal tax at the rate of 3.8% applies to net investment income (which generally will include dividends and capital gains from an investment in the Funds) of shareholders with adjusted gross income over $200,000 for single filers and $250,000 for married joint filers.Although distributions are generally taxable when received, certain distributions declared in October, November, or December to shareholders of record on a specified date in such a month but made in January are taxable as if received the prior December. Table of Contents - Prospectus 35 By law, the Funds must withhold as backup withholding a percentage (currently 28%) of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding, or if the Internal Revenue Service instructs the Funds to do so. If you sell or exchange your Fund shares, it is a taxable event for you.Depending on the purchase price and the sale price of the shares you sell, you may have a gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transaction and your investment in the Funds.The Code limits the deductibility of capital losses in certain circumstances. The Funds’ distributions, whether received in cash or reinvested in additional shares of the Funds, may be subject to federal, state and local income tax.These distributions generally will be taxed as ordinary income and capital gains (which may be taxed at different rates depending on the type of shareholder and the length of time the Funds hold the assets generating the capital gains, but not depending on the length of time you held your shares).In managing the Funds, the Adviser does not consider the tax effects of its investment decisions to be of primary importance.Shareholders should note that the Funds may make taxable distributions of income and capital gains even when share values have declined. Some of the Funds’ investment income may be subject to foreign income taxes, some of which may be withheld at the source. You should consult your own tax advisor concerning federal, state and local taxation of distributions from the Funds.Additional information concerning taxation of the Funds and their shareholders is contained in the SAI. DISTRIBUTION OF FUND SHARES Distributor Quasar Distributors, LLC (“Quasar”), an affiliate of the Transfer Agent, is located at 615 East Michigan Street, 4th floor, Milwaukee, Wisconsin 53202, and is the distributor for the shares of the Funds.Quasar is a registered broker-dealer and a member of the Financial Industry Regulatory Authority, Inc.Shares of the Funds are offered on a continuous basis. Distribution Plan The Trust has adopted a plan pursuant to Rule 12b-1 for the Funds’ Class A shares that allows the Funds to pay fees for the sale, distribution and servicing of its Class A shares.The plan provides for a distribution and servicing fee of up to 0.25% of the Class A shares’ average daily net assets.Because these fees are paid out over the life of the Funds’ Class A shares, over time, these fees (to the extent they are accrued and paid) will increase the cost of your investment and may cost you more than paying other types of sales charges. Table of Contents - Prospectus 36 Service Fees – Other Payments to Third Parties In addition to Rule 12b-1 fees, the Funds may pay service fees to intermediaries such as banks, broker-dealers, financial advisers or other financial institutions, including affiliates of the Adviser, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. The Adviser, out of its own resources, and without additional cost to the Funds or their shareholders, may provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Funds.Such payments and compensation are in addition to Rule 12b-1 and service fees paid by the Funds.These additional cash payments are generally made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary.Cash compensation may also be paid to intermediaries for inclusion of the Funds on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the intermediary provides shareholder services to the Funds’ shareholders.The Adviser may also pay cash compensation in the form of finder’s fees that vary depending on the Funds and the dollar amount of the shares sold. Description of Classes The Trust has adopted a multiple class plan that allows the Funds to offer one or more classes of shares.The Funds have registered two classes of shares – Class A shares and Institutional Class shares.This Prospectus offers Class A shares and Institutional Class shares of the Funds.The different classes of shares represent investments in the same portfolio of securities, but the classes are subject to different expenses as outlined below and may have different share prices: ● Class A shares are charged a front-end sales load.The Class A shares are also charged a 0.25% Rule 12b-1 distribution and servicing fee.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a redemption within twelve months of purchase of investments of $1million or more on which no front-end sales charge is paid are subject to a 0.75% CDSC based on the lower of cost or market value at the time of redemption. ● Institutional Class sharesdo not impose a sales charge or a Rule 12b-1 fee.If you purchase Institutional Class shares, you will pay the NAV per share next determined after your order is received. More About Class A Shares Class A shares of the Funds are retail shares that require that you pay a sales charge when you invest in the Funds unless you qualify for a reduction or waiver of the sales charge.Class A shares are also subject to Rule 12b-1 fees (or distribution and servicing fees) described earlier of 0.25% of average daily net assets, which are assessed against the shares of the Funds. Table of Contents - Prospectus 37 If you purchase Class A shares of the Funds, you will pay the public offering price (“POP”) which is the NAV next determined after your order is received plus a sales charge (shown in percentages below) depending on the amount of your investment.Since sales charges are reduced for Class A share purchases above certain dollar amounts, known as “breakpoint thresholds,” the POP is lower for these purchases.The dollar amount of the sales charge is the difference between the POP of the shares purchased (based on the applicable sales charge in the table below) and the NAV of those shares.Because of rounding in the calculation of the POP, the actual sales charge you pay may be more or less than that calculated using the percentages shown below.The sales charge is calculated as follows: Investment Amount SalesCharge as a % of Offering Price(1) Sales Charge as a % of Net Amount Invested Dealer Reallowance Less than $50,000 5.00% 5.26% 4.50% $50,000 to $99,999 4.50% 4.71% 4.00% $100,000 to $249,999 3.50% 3.63% 3.00% $250,000 to $499,999 2.50% 2.56% 2.00% $500,000 to $749,999 2.00% 2.04% 1.50% $750,000 to $999,999 1.50% 1.52% 1.00% $1 million or more (2) 0.00% 0.00% 0.75% Offering price includes the front-end sales load.The sales charge you pay may differ slightly from the amount set forth above because of rounding that occurs in the calculation used to determine your sales charge. Class A shares that are purchased at NAV in amounts of $1 million or more may be assessed a 0.75% CDSC, if they are redeemed within twelve months from the date of purchase. The Distributor will receive all initial sales charges for the purchase of Class A shares of the Funds without a dealer of record. Class A Sales Charge Reductions and Waivers You may be able to reduce the sales charges on Class A shares of the Funds based on the type of transaction, the combined market value of your accounts or intended investment, and for certain groups or classes of shareholders.If you believe you are eligible for any of the following reductions or waivers, it is up to you to ask the selling agent or shareholder servicing agent for the reduction and to provide appropriate proof of eligibility.The programs described below and others are explained in greater detail in the SAI. Reinvested Distributions:You pay no sales charges on Class A shares you buy with reinvested distributions from Class A distributions from the Funds. Account Reinstatement:You pay no sales charges on Class A shares you purchase with the proceeds of a redemption of Class A shares of the Funds within 120 days of the date of the redemption. Letter of Intent (“LOI”):By signing an LOI, you pay a lower sales charge now in exchange for promising to invest an amount within the next 13 months sufficient to meet one of the above breakpoint thresholds.The investment must satisfy the initial purchase agreement.Reinvested distributions do not count as purchases made during this period.The Funds will hold in escrow shares equal to approximately 5% of the amount of shares you indicate in the LOI.If you do not invest the amount specified in the LOI before the expiration date, the Transfer Agent will redeem a sufficient amount of escrowed shares to pay the difference between the reduced sales load you paid and the sales load you would have paid based on the total amount actually invested in ClassA shares as of the expiration date.Otherwise, the Transfer Agent will release the escrowed shares when you have invested the agreed amount.Any shares purchased within 90days of the date you sign the LOI may be used as credit toward completion, but the reduced sales charge will only apply to new purchases made on or after that date. Rights of Accumulation (“ROA”):You may combine the value at the current public offering price of Class A shares of the Funds with a new purchase of Class A shares of the Funds to reduce the sales charge on the new purchase.The sales charge for the new shares will be figured at the rate in the table above that applies to the combined value of your currently owned shares and the amount of the new investment.ROA allows you to combine the value of your account with the value of other eligible accounts for purposes of meeting the breakpoint thresholds above. Table of Contents - Prospectus 38 You may aggregate your eligible accounts with the eligible accounts of members of your immediate family to obtain a breakpoint discount.The types of eligible accounts that may be aggregated to obtain the breakpoint discounts described above include individual accounts, joint accounts and certain IRAs. For the purpose of obtaining a breakpoint discount, members of your “immediate family” include your spouse, child, stepchild, parent, sibling, grandchild and grandparent, in each case including in-law and adoptive relationships.In addition, a fiduciary can count all shares purchased for a trust, estate or other fiduciary account (including one or more employee benefit plans of the same employer) that has multiple accounts.Eligible accounts include those registered in the name of your financial intermediary through which you own shares in the Funds. Certain groups or classes of shareholders: If you fall into any of the following categories, you can buy Class A shares at NAV without a sales charge: ● Current and retired employees, directors/trustees and officers of: ○ The Trust; ○ The Adviser and its affiliates; and ○ Family members (spouse, domestic partner, parents, grandparents, children, grandchildren and siblings (including step and in-law)) of any of the above. ● Any trust, pension, profit sharing or other benefit plan for current employees, directors/trustees and officers of the Adviser and its affiliates. ● Current employees of: ○ The Transfer Agent; ○ Broker-dealers who act as selling agents for the Funds/Trust; and ○ Family members (spouse, domestic partner, parents, grandparents, children, grandchildren and siblings (including step and in-law)) of any of the above. ● Qualified registered investment advisers who buy through a broker-dealer or service agent who has entered into an agreement with the Distributor that allows for load-waived Class A share purchases. ● Certain qualified employee benefit plans or savings plans, including but not limited to, those plans qualified under sections 401(k), 403(b) or 457 of the Internal Revenue Code, profit-sharing plans and money purchase pension plans. The Trust also reserves the right to enter into agreements that reduce or eliminate sales charges for other groups or classes of shareholders, including for Fund shares included in other investment plans such as “wrap accounts.”If you own Fund shares as part of another account or package, such as an IRA or a sweep account, you should read the terms and conditions that apply for that account.Those terms and conditions may supersede the terms and conditions discussed here.Contact your Broker for further information. More information regarding the Funds’ sales charges, breakpoint thresholds and waivers is available in the SAI and free of charge on the Funds’ website: www.poplarforestfunds.com by clicking on “Breakpoints and Sales Loads.” More about Institutional Class Shares Institutional Class shares do not carry a sales charge.If you purchase Institutional Class shares of the Funds you will pay the NAV per share next determined after your order is received. Table of Contents - Prospectus 39 The following persons are eligible to invest in Institutional Class shares: 1. Institutional investors including banks, savings institutions, credit unions and other financial institutions, pension, profit sharing and employee benefit plans and trusts, insurance companies, investment companies, investment advisors, broker-dealers and financial advisors acting for their own accounts or for the accounts of their clients; 2. Full-time employees, agents, employees of agents, retirees and directors (trustees), and members of their families (i.e., parent, child, spouse, domestic partner, sibling, set or adopted relationships, grandparent, grandchild and UTMA accounts naming qualifying persons) of the Adviser and its affiliated companies; and 3. Shareholders investing through accounts at Poplar Forest Capital, LLC and its affiliated companies. Minimum Investments You may open a Fund account with a minimum initial investment as listed in the table below. To Open Your Account To Add to Your Account Regular Accounts Class A $25,000 $1,000 Institutional Class $1 million $1,000 IRAs Class A $5,000 $1,000 Institutional Class $1 million $1,000 The Funds’ minimum investment requirements may be waived from time to time by the Adviser, and for the following types of shareholders: ● current and retired employees, directors/trustees and officers of the Trust, the Adviser and its affiliates and certain family members of each of them (i.e., spouse, domestic partner, child, parent, sibling, grandchild and grandparent, in each case including in-law, step and adoptive relationships); ● any trust, pension, profit sharing or other benefit plan for current and retired employees, directors/trustees and officers of the Adviser and its affiliates; ● current employees of the Transfer Agent, broker-dealers who act as selling agents for the Funds, intermediaries that have marketing agreements in place with the Adviser and the immediate family members of any of them; ● registered investment advisers who buy through a broker-dealer or service agent who has entered into an agreement with the Funds’ distributor; ● qualified broker-dealers who have entered into an agreement with the Funds’ distributor; and ● existing clients of the Adviser, their employees and immediate family members of such employees. Table of Contents - Prospectus 40 GENERAL POLICIES Some of the following policies are mentioned above.In general, the Funds reserve the right to: ● Refuse, change, discontinue, or temporarily suspend account services, including purchase, or telephone redemption privileges, for any reason; ● Reject any purchase request for any reason.Generally, the Funds do this if the purchase is disruptive to the efficient management of the Funds (due to the timing of the investment or an investor’s history of excessive trading); ● Redeem all shares in your account if your balance falls below the Funds’ minimum initial investment requirement due to redemption activity.If, within 30 days of the Funds’ written request, you have not increased your account balance, you may be required to redeem your shares.The Funds will not require you to redeem shares if the value of your account drops below the investment minimum due to fluctuations of NAV; ● Delay paying redemption proceeds for up to seven calendar days after receiving a request, if an earlier payment could adversely affect the Funds; and ● Reject any purchase or redemption request that does not contain all required documentation. Your Broker may establish policies that differ from those of the Funds.For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Contact your Broker for details. Inactive Accounts Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. Fund Mailings Statements and reports that the Funds send to you include the following: ● Confirmation statements (after every transaction that affects your account balance or your account registration); ● Annual and semi-annual shareholder reports (every six months); and ● Quarterly account statements. Householding In an effort to decrease costs, the Funds intend to reduce the number of duplicate prospectuses, annual and semi-annual reports, proxy statements and other similar documents you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders the Transfer Agent reasonably believes are from the same family or household.Once implemented, if you would like to discontinue householding for your accounts, please call toll-free at 1-877-522-8860 to request individual copies of these documents.Once the Transfer Agent receives notice to stop householding, the Transfer Agent will begin sending individual copies thirty days after receiving your request.This policy does not apply to account statements. INDEX DESCRIPTION Please note that you cannot invest directly in an index, although you may invest in the underlying securities represented in the index.Index returns are adjusted to reflect the reinvestment of dividends on securities in the index, but do not reflect the expenses of the Funds. Table of Contents - Prospectus 41 The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. The Russell Midcap® Index measures the performance of the mid-cap segment of the U.S. equity universe.The Russell Midcap Index is a subset of the Russell 1000® Index.It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership.The Russell Midcap Index represents approximately 31% of the total market capitalization of the Russell 1000® Index companies. The Barclays U.S. Aggregate Bond Index is a broad base index, maintained by Barclays Capital, and is often used to represent investment grade bonds being traded in the United States. The Consumer Price Index (CPI) is a measure of the average change over time in the prices paid by urban consumers for a market basked of consumer goods and services.The annual percentage change in a CPI is used as a measure of inflation. Table of Contents - Prospectus 42 FINANCIAL HIGHLIGHTS The financial highlights tables below are intended to help you understand the financial performance of the Funds for the fiscal periods shown.Certain information reflects financial results for a single share of each Fund.The total returns in the tables represent the rate that an investor would have earned (or lost) on an investment in each Fund (assuming reinvestment of all dividends and distributions).This information has been audited by Tait, Weller & Baker LLP, an independent registered public accounting firm, whose report, along with the Funds’ financial statements, are included in the Funds’ annual report dated September 30, 2015, which is available upon request. Partners Fund – Class A For a share outstanding throughout each year Class A Shares Year Ended September 30, 2015 2014 2013 2012 2011 Net asset value, beginning of year $47.01 $40.68 $29.86 $24.27 $26.16 Income from investment operations: Net investment income^ 0.24 0.19 0.36 0.31 0.26 Net realized and unrealized gain/(loss) on investments and written options (5.52 ) 8.17 10.91 5.51 (1.91 ) Total from investment operations (5.28 ) 8.36 11.27 5.82 (1.65 ) Less distributions: From net investment income (0.15 ) (0.29 ) (0.33 ) (0.23 ) (0.10 ) From net realized gain on investments (2.82 ) (1.74 ) (0.12 ) (0.00 )# (0.14 ) Total distributions (2.97 ) (2.03 ) (0.45 ) (0.23 ) (0.24 ) Net asset value, end of year $38.76 $47.01 $40.68 $29.86 $24.27 Total Return -11.73 % 21.22 % 38.24 % 24.14 % -6.44 % Ratios/supplemental data: Net assets, end of year (thousands) $185,183 $212,245 $105,366 $58,954 $37,987 Ratio of expenses to average net assets: Before fee waiver 1.30 % 1.39 % 1.50 % 1.58 % 1.61 % After fee waiver 1.25 % 1.25 % 1.25 % 1.25 % 1.25 % Ratio of net investment income to average net assets: Before fee waiver 0.48 % 0.28 % 0.75 % 0.77 % 0.54 % After fee waiver 0.53 % 0.42 % 1.00 % 1.10 % 0.90 % Portfolio turnover rate 30.38 % 23.10 % 27.82 % 29.19 % 22.48 % ^Based on average shares outstanding. #Less than $0.01 Table of Contents - Prospectus 43 Partners Fund – Institutional Class For a share outstanding throughout each year Institutional Class Shares Year Ended September 30, 2015 2014 2013 2012 2011 Net asset value, beginning of year $47.22 $40.84 $29.96 $24.34 $26.20 Income from investment operations: Net investment income^ 0.35 0.30 0.44 0.38 0.33 Net realized and unrealized gain/(loss) on investments and written options (5.54 ) 8.19 10.96 5.52 (1.91 ) Total from investment operations (5.19 ) 8.49 11.40 5.90 (1.58 ) Less distributions: From net investment income (0.25 ) (0.37 ) (0.40 ) (0.28 ) (0.14 ) From net realized gain on investments (2.82 ) (1.74 ) (0.12 ) (0.00 )# (0.14 ) Total distributions (3.07 ) (2.11 ) (0.52 ) (0.28 ) (0.28 ) Net asset value, end of year $38.96 $47.22 $40.84 $29.96 $24.34 Total Return -11.50 % 21.50 % 38.62 % 24.45 % -6.18 % Ratios/supplemental data: Net assets, end of year (thousands) $329,930 $329,149 $197,416 $123,911 $92,020 Ratio of expenses to average net assets: Before fee waiver 1.05 % 1.14 % 1.25 % 1.33 % 1.36 % After fee waiver 1.00 % 1.00 % 1.00 % 1.00 % 1.00 % Ratio of net investment income to average net assets: Before fee waiver 0.74 % 0.52 % 0.98 % 1.02 % 0.81 % After fee waiver 0.79 % 0.66 % 1.23 % 1.35 % 1.17 % Portfolio turnover rate 30.38 % 23.10 % 27.82 % 29.19 % 22.48 % ^Based on average shares outstanding. #Less than $0.01 Table of Contents - Prospectus 44 Outliers Fund – Class A For a share outstanding throughout each period Class A Shares December 31, 2014* through September 30, 2015 Net asset value, beginning of period $25.00 Income from investment operations: Net investment loss^ (0.10 ) Net realized and unrealized loss on investments (3.26 ) Total from investment operations (3.36 ) Net asset value, end of period $21.64 Total Return -13.44 %+ Ratios/supplemental data: Net assets, end of period (thousands) $282 Ratio of expenses to average net assets: Before fee waiver and expense reimbursement 4.92 %++ After fee waiver and expense reimbursement 1.35 %++ Ratio of net investment loss to average net assets: Before fee waiver and expense reimbursement (4.14 %)++ After fee waiver and expense reimbursement (0.57 %)++ Portfolio turnover rate 21.63 %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. Table of Contents - Prospectus 45 Outliers Fund – Institutional Class For a share outstanding throughout each period Institutional Class December 31, 2014* through September 30, 2015 Net asset value, beginning of period $25.00 Income from investment operations: Net investment loss^ (0.04 ) Net realized and unrealized loss on investments (3.28 ) Total from investment operations (3.32 ) Net asset value, end of period $21.68 Total Return -13.28 %+ Ratios/supplemental data: Net assets, end of period (thousands) $4,221 Ratio of expenses to average net assets: Before fee waiver and expense reimbursement 4.67 %++ After fee waiver and expense reimbursement 1.10 %++ Ratio of net investment loss to average net assets: Before fee waiver and expense reimbursement (3.80 %)++ After fee waiver and expense reimbursement (0.23 %)++ Portfolio turnover rate 21.63 %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. Table of Contents - Prospectus 46 Cornerstone Fund – Class A For a share outstanding throughout each period December 31, 2014* through Class A Shares September 30, 2015 Net asset value, beginning of period $25.00 Income from investment operations: Net investment income^ 0.17 Net realized and unrealized loss on investments (2.00 ) Total from investment operations (1.83 ) Net asset value, end of period $23.17 Total Return -7.32 %+ Ratios/supplemental data: Net assets, end of period (thousands) $364 Ratio of expenses to average net assets: Before fee waiver and after expense reimbursement 3.34 %++ After fee waiver and after expense reimbursement 1.15 %++ Ratio of net investment income/(loss) to average net assets: Before fee waiver and after expense reimbursement (1.27 %)++ After fee waiver and after expense reimbursement 0.92 %++ Portfolio turnover rate 32.60 %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. Table of Contents - Prospectus 47 Cornerstone Fund – Institutional Class For a share outstanding throughout each period December 31, 2014* through Institutional Class Shares September 30, 2015 Net asset value, beginning of period $25.00 Income from investment operations: Net investment income^ 0.21 Net realized and unrealized loss on investments (2.00 ) Total from investment operations (1.79 ) Net asset value, end of period $23.21 Total Return -7.16 %+ Ratios/supplemental data: Net assets, end of period (thousands) $9,529 Ratio of expenses to average net assets: Before fee waiver and expense reimbursement 3.14 %++ After fee waiver and expense reimbursement 0.90 %++ Ratio of net investment income/(loss) to average net assets: Before fee waiver and expense reimbursement (1.09 %)++ After fee waiver and expense reimbursement 1.15 %++ Portfolio turnover rate 32.60 %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. Table of Contents - Prospectus 48 Investment Adviser Poplar Forest Capital, LLC 70 South Lake Avenue, Suite 930 Pasadena, California91101 Independent Registered Public Accounting Firm Tait, Weller & Baker LLP 1818 Market Street, Suite 2400 Philadelphia, Pennsylvania 19103 Legal Counsel Schiff Hardin LLP 666 Fifth Avenue, Suite 1700 New York, New York 10103 Custodian U.S. Bank National Association Custody Operations 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent, Fund Accountant and Fund Administrator U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Table of Contents - Prospectus 49 PRIVACY NOTICE The Funds collect non-public information about you from the following sources: ●Information we receive about you on applications or other forms; ●Information you give us orally; and/or ●Information about your transactions with us or others. We do not disclose any non-public personal information about our customers or former customers without the customer’s authorization, except as permitted by law or in response to inquiries from governmental authorities.We may share information with affiliated and unaffiliated third parties with whom we have contracts for servicing the Funds.We will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibilities.We maintain physical, electronic and procedural safeguards to guard your non-public personal information and require third parties to treat your personal information with the same high degree of confidentiality. In the event that you hold shares of the Funds through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared by those entities with unaffiliated third parties. Table of Contents - Prospectus PN-1 POPLAR FOREST PARTNERS FUND POPLAR FOREST OUTLIERS FUND POPLAR FOREST CORNERSTONE FUND Each Fund is a series of Advisors Series Trust www.poplarforestfunds.com FOR MORE INFORMATION You can find more information about the Funds in the following documents: Statement of Additional Information The SAI provides additional details about the investments and techniques of the Funds and certain other additional information.A current SAI is on file with the SEC and is incorporated into this Prospectus by reference.This means that the SAI is legally considered a part of this Prospectus even though it is not physically within this Prospectus. Annual and Semi-Annual Reports The Funds’ annual and semi-annual reports (collectively, the “Shareholder Reports”) provide the most recent financial reports and portfolio listings.The annual report contains a discussion of the market conditions and investment strategies that affected the Funds’ performance during the Funds’ previous fiscal year. The SAI and Shareholder Reports are available free of charge on the Funds’ website at www.poplarforestfunds.com.You can obtain a free copy of the SAI and Shareholder Reports, request other information, or make general inquiries about the Funds by calling the Funds (toll-free) at 1-877-522-8860 or by writing to: Poplar Forest Funds [Name of Poplar Forest Fund] c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 You may review and copy information about the Funds, including the SAI and Shareholder Reports, at the Public Reference Room of the SEC in Washington, D.C.You can obtain information on the operation of the Public Reference Room by calling (202) 551-8090.Reports and other information about the Funds are also available: ● Free of charge from the SEC’s EDGAR database on the SEC’s website at http://www.sec.gov; ● For a fee, by writing to the Public Reference Section of the SEC, Washington, D.C. 20549-1520; or ● For a fee, by electronic request at the following e-mail address: publicinfo@sec.gov. (The Trust’s SEC Investment Company Act file number is 811-07959.) Table of Contents - Prospectus STATEMENT OF ADDITIONAL INFORMATION January 28, 2016 Poplar Forest Partners Fund Class A PFPFX Institutional Class IPFPX Poplar Forest Outliers Fund Class A PFOFX Institutional Class IPFOX Poplar Forest Cornerstone Fund Class A PFCFX Institutional Class IPFCX Each a series of Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-877-522-8860 This Statement of Additional Information (“SAI”) is not a prospectus and it should be read in conjunction with the Prospectus for the Class A and Institutional Class dated January 28, 2016, as may be revised, of the Poplar Forest Partners Fund (the “Partners Fund”), the Poplar Forest Outliers Fund (the “Outliers Fund”) and the Poplar Forest Cornerstone Fund (the “Cornerstone Fund”) (each, a “Fund” and collectively, the “Funds”), each a series of Advisors Series Trust (the “Trust”).Poplar Forest Capital, LLC (the “Adviser”) is the Funds’ investment adviser.A copy of the Prospectus may be obtained by contacting the Funds at the address or telephone number above or by visiting the Funds’ website at www.poplarforestfunds.com. The Funds’ audited financial statements and notes thereto for the fiscal year ended September 30, 2015, are contained in the Funds’ annual report and are incorporated by reference into this SAI.A copy of the annual report may be obtained without charge by calling or writing the Funds as shown above or by visiting the Funds’ website at www.poplarforestfunds.com. TABLE OF CONTENTS THE TRUST 1 INVESTMENT POLICIES 1 INVESTMENT RESTRICTIONS 11 PORTFOLIO TURNOVER 12 PORTFOLIO HOLDINGS POLICY 12 MANAGEMENT 14 PROXY VOTING POLICIES AND PROCEDURES 22 CONTROL PERSONS, PRINCIPAL SHAREHOLDERS, AND MANAGEMENT OWNERSHIP 22 CODES OF ETHICS 25 THE FUNDS’ INVESTMENT ADVISER 25 SERVICE PROVIDERS 27 PORTFOLIO MANAGERS 28 EXECUTION OF PORTFOLIO TRANSACTIONS 30 MARKETING AND SUPPORT PAYMENTS 32 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 32 DETERMINATION OF SHARE PRICE 36 DISTRIBUTIONS AND TAX INFORMATION 38 DISTRIBUTION AGREEMENT 41 12B-1 DISTRIBUTION AND SERVICE PLAN 41 ANTI-MONEY LAUNDERING PROGRAM 43 GENERAL INFORMATION 43 FINANCIAL STATEMENTS 45 APPENDIX A 46 APPENDIX B 48 Table of Contents - Sai THE TRUST The Trust is a Delaware statutory trust organized under the laws of the State of Delaware on October 3, 1996, and is registered with the U.S. Securities and Exchange Commission (the “SEC”) as an open-end management investment company.The Trust’s Agreement and Declaration of Trust (the “Declaration of Trust”) permits the Trust’s Board of Trustees (the “Board” or the “Trustees”) to issue an unlimited number of full and fractional shares of beneficial interest, par value $0.01 per share, which may be issued in any number of series.The Trust consists of various series that represent separate investment portfolios.The Board may from time to time issue other series, the assets and liabilities of which will be separate and distinct from any other series.This SAI relates only to the Funds. The Partners Fund commenced operations on December 31, 2009.The Outliers Fund and Cornerstone Fund commenced operations on December 31, 2014. Registration with the SEC does not involve supervision of the management or policies of the Funds.The Prospectus of the Funds and this SAI omit certain of the information contained in the Registration Statement filed with the SEC.Copies of such information may be obtained from the SEC upon payment of the prescribed fee or may be accessed free of charge at the SEC’s website at www.sec.gov. INVESTMENT POLICIES The discussion below supplements information contained in the Funds’ Prospectus as to the investment policies and risks of the Funds. Diversification The Funds are diversified under applicable federal securities laws.This means that as to 75% of its total assets (1) no more than 5% of total assets may be invested in the securities of a single issuer, and (2) it may not hold more than 10% of the outstanding voting securities of a single issuer.However, the diversification of a mutual fund’s holdings is measured at the time the fund purchases a security and if a Fund purchases a security and holds it for a period of time, the security may become a larger percentage of a Fund’s total assets due to movements in the financial markets.If the market affects several securities held by the Funds, the Funds may have a greater percentage of its assets invested in securities of fewer issuers.Accordingly, the Funds are subject to the risk that its performance may be hurt disproportionately by the poor performance of relatively few securities despite qualifying as diversified Funds. Percentage Limitations Whenever an investment policy or limitation states a maximum percentage of a Fund’s assets that may be invested in any security or other asset, or sets forth a policy regarding quality standards, such standard or percentage limitation will be determined immediately after and as a result of a Fund’s acquisition or sale of such security or other asset.Accordingly, except with respect to borrowing and illiquid securities, any subsequent change in values, net assets or other circumstances will not be considered in determining whether an investment complies with the Funds’ investment policies and limitations.In addition, if a bankruptcy or other extraordinary event occurs concerning a particular investment by a Fund, a Fund may receive stock, real estate or other investments that a Fund would not, or could not buy.If this happens a Fund would sell such investments as soon as practicable while trying to maximize the return to its shareholders. Table of Contents - Sai 1 Risks Associated With Recent Economic Events The U.S. credit markets have been experiencing above average volatility and disruption for more than five years. Instability in the credit markets has made it more difficult for some issuers of debt securities to obtain financing or refinancing for their investment or lending activities or operations.In particular, because of volatile conditions in the credit markets, issuers of debt securities may be subject to increased cost for debt, tightening underwriting standards and reduced liquidity for loans they make, securities they purchase and securities they issue.These developments may increase the volatility of the value of securities owned by the Funds.A significant worsening of the conditions could adversely affect the broader economy, which in turn may adversely affect the ability of issuers of securities owned by the Funds to make payments of principal and interest when due, lead to lower credit ratings of issuers and increased defaults by issuers.Such developments could, in turn, reduce the value of securities owned by the Funds and adversely affect the net asset value (“NAV”) of their shares. The Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) significantly revises and expands the rulemaking, supervisory and enforcement authority of federal bank, securities and commodities regulators.It is unclear how these regulators will exercise these revised and expanded powers and whether they will undertake rulemaking, supervisory or enforcement actions that would adversely affect the Funds or investments made by the Funds.Possible regulatory actions taken under these revised and expanded powers may include actions related to financial consumer protection, proprietary trading and derivatives.There is a risk that new and additional government regulation authorized by the Dodd-Frank Act could result in higher Fund costs and expenses.Legislators and regulators in the United States are currently considering a wide range of proposals in addition to the Dodd-Frank Act that, if enacted, could result in major changes to the way banking operations are regulated.In addition, the recent European debt crisis and related financial restructuring efforts have contributed to the instability in global credit markets.The strength and duration of any economic recovery will be impacted by the European debt crisis and the reaction to any efforts to address the crisis. Government Intervention In Financial Markets Risk The recent instability in the financial markets has led the U.S. government and foreign governments to take a number of unprecedented actions designed to support certain financial institutions and segments of the financial markets that have experienced excess volatility, and in some cases a lack of liquidity.U.S. federal and state governments and foreign governments, their regulatory agencies or self-regulatory organizations may take additional actions that affect the regulation of the securities in which the Funds invest, or the issuers of such securities, in ways that are unforeseeable.In unusual circumstances, issuers of corporate securities might seek protection under the bankruptcy laws.Legislation or regulation may also change the way in which the Funds themselves are regulated.Such legislation or regulation could limit or preclude the Funds’ abilities to achieve their investment objectives. The Funds may invest in the following types of investments, each of which is subject to certain risks, as discussed below: Equity Securities Common stocks, preferred stocks, convertible securities, rights, warrants and American Depositary Receipts (“ADRs”) are examples of equity securities in which the Funds may invest. All investments in equity securities are subject to market risks that may cause their prices to fluctuate over time.Historically, the equity markets have moved in cycles and the value of the securities in a Fund’s portfolio may fluctuate substantially from day to day.Owning an equity security can also subject a Fund to the risk that the issuer may discontinue paying dividends. Common Stocks.A common stock represents a proportionate share of the ownership of a company and its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions.In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which a Fund invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to a Fund as a holder of common stock.It is possible that all assets of that company will be exhausted before any payments are made to a Fund. Table of Contents - Sai 2 Preferred Stocks.Preferred stocks are equity securities that often pay dividends at a specific rate and have a preference over common stocks in dividend payments and liquidation of assets.A preferred stock has a blend of the characteristics of a bond and common stock.It can offer the higher yield of a bond and has priority over common stock in equity ownership, but does not have the seniority of a bond and, unlike common stock, its participation in the issuer’s growth may be limited.Although the dividend is set at a fixed annual rate, in some circumstances it can be changed or omitted by the issuer. Convertible Securities.The Funds may invest in convertible securities.Traditional convertible securities include corporate bonds, notes and preferred stocks that may be converted into or exchanged for common stock, and other securities that also provide an opportunity for equity participation.These securities are convertible either at a stated price or a stated rate (that is, for a specific number of shares of common stock or other security).As with other fixed income securities, the price of a convertible security generally varies inversely with interest rates.While providing a fixed income stream, a convertible security also affords the investor an opportunity, through its conversion feature, to participate in the capital appreciation of the common stock into which it is convertible.As the market price of the underlying common stock declines, convertible securities tend to trade increasingly on a yield basis and so may not experience market value declines to the same extent as the underlying common stock.When the market price of the underlying common stock increases, the price of a convertible security tends to rise as a reflection of higher yield or capital appreciation.In such situations, the Funds may have to pay more for a convertible security than the value of the underlying common stock. Rights and Warrants.The Funds may invest in rights and warrants.A right is a privilege granted to existing shareholders of a corporation to subscribe to shares of a new issue of common stock and it is issued at a predetermined price in proportion to the number of shares already owned.Rights normally have a short life, usually two to four weeks, are freely transferable and entitle the holder to buy the new common stock at a lower price than the current market.Warrants are options to purchase equity securities at a specific price for a specific period of time.They do not represent ownership of the securities, but only the right to buy them.Hence, warrants have no voting rights, pay no dividends and have no rights with respect to the assets of the corporation issuing them.The value of warrants is derived solely from capital appreciation of the underlying equity securities.Warrants differ from call options in that the underlying corporation issues warrants, whereas call options may be written by anyone. An investment in rights and warrants may entail greater risks than certain other types of investments.Generally, rights and warrants do not carry the right to receive dividends or exercise voting rights with respect to the underlying securities, and they do not represent any rights in the assets of the issuer.In addition, although their value is influenced by the value of the underlying security, their value does not necessarily change with the value of the underlying securities, and they cease to have value if they are not exercised on or before their expiration date.Investing in rights and warrants increases the potential profit or loss to be realized from the investment as compared with investing the same amount in the underlying securities. Small- and Medium-Sized Companies To the extent the Funds invest in the equity securities of small- and medium-sized companies, it will be exposed to the risks of smaller sized companies.Small- and medium-sized companies may have narrower markets for their goods and/or services and may have more limited managerial and financial resources than larger, more established companies.Furthermore, such companies may have limited product lines, services, markets, or financial resources or may be dependent on a small management group.In addition, because these stocks may not be well-known to the investing public, do not have significant institutional ownership or are typically followed by fewer security analysts, there will normally be less publicly available information concerning these securities compared to what is available for the securities of larger companies.Adverse publicity and investor perceptions, whether or not based on fundamental analysis, can decrease the value and liquidity of securities held by the Funds.As a result, their performance can be more volatile and they face greater risk of business failure, which could increase the volatility of a Fund’s portfolio. Table of Contents - Sai 3 Investment Companies The Funds may invest in shares of other registered investment companies, including exchange-traded funds (“ETFs”), money market mutual funds, and other mutual funds in pursuit of their investment objectives, in accordance with the limitations established under the Investment Company Act of 1940, as amended (the “1940 Act”).This may include investments in money market mutual funds in connection with a Fund’s management of daily cash positions and for temporary defensive purposes.Investments in the securities of other investment companies may involve duplication of advisory fees and certain other expenses.By investing in another investment company, a Fund becomes a shareholder of that investment company.As a result, Fund shareholders indirectly will bear a Fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company, in addition to the fees and expenses Fund shareholders directly bear in connection with a Fund’s own operations. Section 12(d)(1)(A) of the 1940 Act generally prohibits a fund from purchasing (1) more than 3% of the total outstanding voting stock of another fund; (2) securities of another fund having an aggregate value in excess of 5% of the value of the acquiring fund; and (3) securities of the other fund and all other funds having an aggregate value in excess of 10% of the value of the total assets of the acquiring funds.There are some exceptions, however, to these limitations pursuant to various rules promulgated by the SEC. In accordance with Section 12(d)(1)(F) and Rule 12d1-3 of the 1940 Act, the provisions of Section 12(d)(1) shall not apply to securities purchased or otherwise acquired by a Fund if (i)immediately after such purchase or acquisition not more than 3% of the total outstanding stock of such registered investment company is owned by a Fund and all affiliated persons of a Fund; and (ii) a Fund is not proposing to offer or sell any security issued by it through a principal underwriter or otherwise at a public or offering price including a sales load that exceeds the limits set forth in Rule 2830 of the Conduct Rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”) applicable to a fund of funds (i.e., 8.5%).In accordance with Rule 12d1-1 under the 1940 Act, the provisions of Section 12(d)(1) shall not apply to shares of money market funds purchased by a Fund, whether or not for temporary defensive purposes, provided that the Fund does not pay a sales charge, distribution fee or service fee as defined in Rule 2830 of the Conduct Rules of FINRA on acquired money market fund shares (or the Adviser must waive its advisory fees in amount necessary to offset any sales charge, distribution fee or service fee). Exchange-Traded Funds.ETFs are open-end investment companies whose shares are listed on a national securities exchange.An ETF is similar to a traditional mutual fund, but trades at different prices during the day on a security exchange like a stock.Similar to investments in other investment companies discussed above, a Fund’s investments in ETFs will involve duplication of advisory fees and other expenses since a Fund will be investing in another investment company.In addition, a Fund’s investment in ETFs is also subject to its limitations on investments in investment companies discussed above.To the extent a Fund invests in ETFs which focus on a particular market segment or industry, a Fund will also be subject to the risks associated with investing in those sectors or industries.The shares of the ETFs in which a Fund will invest will be listed on a national securities exchange and a Fund will purchase or sell these shares on the secondary market at its current market price, which may be more or less than its net asset value (“NAV”) per share. Table of Contents - Sai 4 As a purchaser of ETF shares on the secondary market, the Funds will be subject to the market risk associated with owning any security whose value is based on market price.ETF shares historically have tended to trade at or near their NAV, but there is no guarantee that they will continue to do so.Unlike traditional mutual funds, shares of an ETF may be purchased and redeemed directly from the ETFs only in large blocks (typically 50,000 shares or more) and only through participating organizations that have entered into contractual agreements with the ETF.The Funds do not expect to enter into such agreements and therefore will not be able to purchase and redeem its ETF shares directly from the ETF. Foreign Investments The Funds may make investments in securities of non-U.S. issuers (“foreign securities”).Each Fund reserves the right to invest up to 20% of each Fund’s net assets in Depositary Receipts (“DRs”), U.S. dollar-denominated securities, foreign securities and securities of companies incorporated outside the U.S. Depositary Receipts.Depositary Receipts include ADRs, European Depositary Receipts (“EDRs”), Global Depositary Receipts (“GDRs”) or other forms of DRs.DRs are receipts typically issued in connection with a U.S. or foreign bank or trust company which evidence ownership of underlying securities issued by a non-U.S. company. ADRs are depositary receipts for foreign securities denominated in U.S. dollars and traded on U.S. securities markets.These securities may not necessarily be denominated in the same currency as the securities for which they may be exchanged.These are certificates evidencing ownership of shares of a foreign-based issuer held in trust by a bank or similar financial institutions.Designed for use in U.S. securities markets, ADRs are alternatives to the purchase of the underlying securities in their national market and currencies.ADRs may be purchased through “sponsored” or “unsponsored” facilities.A sponsored facility is established jointly by the issuer of the underlying security and a depositary, whereas a depositary may establish an unsponsored facility without participation by the issuer of the depositary security.Holders of unsponsored depositary receipts generally bear all the costs of such facilities and the depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights to the holders of such receipts of the deposited securities. Risks of Investing in Foreign Securities.Investments in foreign securities involve certain inherent risks, including the following: Political and Economic Factors.Individual economies of certain countries may differ favorably or unfavorably from the United States’ economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position.The internal politics of certain foreign countries may not be as stable as those of the United States.Governments in certain foreign countries also continue to participate to a significant degree, through ownership interest or regulation, in their respective economies.Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, and could have a significant effect on market prices of securities and payment of interest.The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners.Enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. Legal and Regulatory Matters.Certain foreign countries may have less supervision of securities markets, brokers and issuers of securities, and less financial information available to issuers, than is available in the United States. Table of Contents - Sai 5 Currency Fluctuations.A change in the value of any foreign currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of a DR’s underlying portfolio securities denominated in that currency.Such changes will affect the Funds to the extent that the Funds are invested in DRs comprised of foreign securities. Taxes.The interest and dividends payable to the Funds on certain of a Fund’s foreign securities may be subject to foreign taxes or withholding, thus reducing the net amount of income available for distribution to Fund shareholders.The Funds may not be eligible to pass through to its shareholders any tax credits or deductions with respect to such foreign taxes or withholding. In considering whether to invest in the securities of a non-U.S. company, the Adviser considers such factors as the characteristics of the particular company, differences between economic trends and the performance of securities markets within the U.S. and those within other countries, and also factors relating to the general economic, governmental and social conditions of the country or countries where the company is located.The extent to which the Funds will be invested in non-U.S. companies, foreign countries and depositary receipts will fluctuate from time to time within any limitations described in the Prospectus, depending on the Adviser’s assessment of prevailing market, economic and other conditions. Emerging Markets. The Outliers Fund may invest up to 20% of its net assets and the Partners Fund and Cornerstone Fund may invest up to 5% of its net assets, in foreign securities that may include securities of companies located in developing or emerging markets, which entail additional risks, including: less social, political and economic stability; smaller securities markets and lower trading volume, which may result in less liquidity and greater price volatility; national policies that may restrict an underlying fund’s investment opportunities, including restrictions on investments in issuers or industries, or expropriation or confiscation of assets or property; and less developed legal structures governing private or foreign investment. Options The Funds may write call options on stocks if the calls are “covered” throughout the life of the option.A call is “covered” if a Fund owns the optioned securities.When a Fund writes a call, it receives a premium and gives the purchaser the right to buy the underlying security at any time during the call period at a fixed exercise price regardless of market price changes during the call period.If the call is exercised, a Fund will forgo any gain from an increase in the market price of the underlying security over the exercise price. The Funds may purchase a call on securities to effect a “closing purchase transaction,” which is the purchase of a call covering the same underlying security and having the same exercise price and expiration date as a call previously written by a Fund on which it wishes to terminate its obligation.If a Fund is unable to effect a closing purchase transaction, it will not be able to sell the underlying security until the call previously written by a Fund expires (or until the call is exercised and a Fund delivers the underlying security). Writing Call Options – When a Fund writes a call option it assumes an obligation to sell specified securities to the holder of the option at a specified price if the option is exercised at any time before the expiration date. Call writers expect to profit if prices remain the same or fall.The Funds could try to hedge against a decline in the value of securities it already owns by writing a call option.If the price of that security falls as expected, a Fund would expect the option to expire and the premium it received to offset the decline of the security’s value.However, a Fund must be prepared to deliver the underlying instrument in return for the strike price, which may deprive it of the opportunity to profit from an increase in the market price of the securities it holds. Table of Contents - Sai 6 The Funds are permitted only to write covered options.The Funds can cover a call option by owning: ● The underlying security (or securities convertible into the underlying security without additional consideration); ● A call option on the same security with the same or lesser exercise price; ● A call option on the same security with a greater exercise price and segregating cash or liquid securities in an amount equal to the difference between the exercise prices; or ● Cash or liquid securities equal to at least the market value of the optioned securities. Risks of Derivatives – While transactions in derivatives may reduce certain risks, these transactions themselves entail certain other risks.For example, unanticipated changes in interest rates, securities prices or currency exchange rates may result in a poorer overall performance of a Fund than if it had not entered into any derivatives transactions.Derivatives may magnify a Fund’s gains or losses, causing it to make or lose substantially more than it invested. When used for hedging purposes, increases in the value of the securities a Fund holds or intends to acquire should offset any losses incurred with a derivative.Purchasing derivatives for purposes other than hedging could expose the Funds to greater risks. Derivative Management Risk – If the Adviser incorrectly predicts stock market and interest rate trends, the Funds may lose money by investing in derivatives.For example, if the Funds were to write a call option based on its Adviser’s expectation that the price of the underlying security would fall, but the price were to rise instead, the Funds could be required to sell the security upon exercise at a price below the current market price. Government Obligations The Funds may make short-term investments in U.S. Government obligations.Such obligations include Treasury bills, certificates of indebtedness, notes and bonds, and issues of such entities as the Government National Mortgage Association (“GNMA”), Export Import Bank of the United States, Tennessee Valley Authority, Resolution Funding Corporation, Farmers Home Administration, Federal Home Loan Banks, Federal Intermediate Credit Banks, Federal Farm Credit Banks, Federal Land Banks, Federal Housing Administration, Federal National Mortgage Association (“FNMA”), Federal Home Loan Mortgage Corporation (“FHLMC”), and the Student Loan Marketing Association. Some of these obligations, such as those of the GNMA, are supported by the full faith and credit of the U.S. Treasury Department; others, such as those of the Export-Import Bank of the United States, are supported by the right of the issuer to borrow from the U.S. Treasury; others, such as those of the FNMA, are supported by the discretionary authority of the U.S. Government to purchase the agency’s obligations; still others, such as those of the Student Loan Marketing Association, are supported only by the credit of the instrumentality.No assurance can be given that the U.S. Government would provide financial support to U.S. Government-sponsored instrumentalities if it is not obligated to do so by law. Table of Contents - Sai 7 The Funds may invest in sovereign debt obligations of foreign countries.A sovereign debtor’s willingness or ability to repay principal and interest in a timely manner may be affected by a number of factors, including its cash flow situation, the extent of its foreign reserves, the availability of sufficient foreign exchange on the date a payment is due, the relative size of the debt service burden to the economy as a whole, the sovereign debtor’s policy toward principal international lenders and the political constraints to which it may be subject.Emerging market governments could default on their sovereign debt.Such sovereign debtors also may be dependent on expected disbursements from foreign governments, multilateral agencies and other entities abroad to reduce principal and interest arrearages on their debt.The commitments on the part of these governments, agencies and others to make such disbursements may be conditioned on a sovereign debtor’s implementation of economic reforms and/or economic performance and the timely service of such debtor’s obligations.Failure to meet such conditions could result in the cancellation of such third parties’ commitments to lend funds to the sovereign debtor, which may further impair such debtor’s ability or willingness to service its debt in a timely manner. When-Issued Securities The Funds may purchase securities on a when-issued basis, for payment and delivery at a later date, generally within one month.The price and yield are generally fixed on the date of commitment to purchase, and the value of the security is thereafter reflected in a Fund’s NAV.During the period between purchase and settlement, no payment is made by the Funds and no interest accrues to the Funds.At the time of settlement, the market value of the security may be more or less than the purchase price. Corporate Debt Securities The Cornerstone Fund may invest up to 50% of its net assets in fixed-income securities of any maturity while the Partners Fund and Outliers Fund may invest up to 25% of its net assets in fixed-income securities of any maturity.Up to 50% of the Cornerstone Fund’s net assets and up to 10% of the Partners Fund and the Outliers Fund’s net assets, may be invested in corporate debt securities rated at least “investment grade” by one or more recognized statistical ratings organizations, such as Standard & Poor’s (“S&P”) Ratings Services or Moody’s Investors Service, Inc. (“Moody’s”).Up to 5% of a Fund’s net assets may be invested in debt securities rated below investment grade.Bonds rated below BBB by S&P or Baa by Moody’s, commonly referred to as “junk bonds,” typically carry higher coupon rates than investment grade bonds, but also are described as speculative by both S&P and Moody’s and may be subject to greater market price fluctuations, less liquidity and greater risk of income or principal including greater possibility of default and bankruptcy of the issuer of such securities than more highly rated bonds.Lower-rated bonds also are more likely to be sensitive to adverse economic or company developments and more subject to price fluctuations in response to changes in interest rates.The market for lower-rated debt issues generally is thinner and less active than that for higher quality securities, which may limit a Fund’s ability to sell such securities at fair value in response to changes in the economy or financial markets.During periods of economic downturn or rising interest rates, highly leveraged issuers of lower-rated securities may experience financial stress which could adversely affect their ability to make payments of interest and principal and increase the possibility of default. Ratings of debt securities represent the rating agencies’ opinions regarding their quality, are not a guarantee of quality and may be reduced after a Fund has acquired the security.If a security’s rating is reduced while it is held by a Fund, the Adviser will consider whether a Fund should continue to hold the security but is not required to dispose of it.Credit ratings attempt to evaluate the safety of principal and interest payments and do not evaluate the risks of fluctuations in market value.Also, rating agencies may fail to make timely changes in credit ratings in response to subsequent events, so that an issuer’s current financial conditions may be better or worse than the rating indicates.The ratings for corporate debt securities are described in Appendix A. Table of Contents - Sai 8 Illiquid Securities As a non-principal strategy, each Fund may hold up to 15% of its net assets in securities that are illiquid, which means that there may be legal or contractual restrictions on their disposition, or that there are no readily available market quotations for such a security.Illiquid securities present the risks that the Funds may have difficulty valuing these holdings and/or may be unable to sell these holdings at the time or price desired.There are generally no restrictions on a Fund’s ability to invest in restricted securities (that is, securities that are not registered pursuant to the Securities Act of 1933, as amended (the “Securities Act”)), except to the extent such securities may be considered illiquid.Securities issued pursuant to Rule 144A of the Securities Act (“Rule 144A securities”) will be considered liquid if determined to be so under procedures adopted by the Board of Trustees.The Adviser is responsible for making the determination as to the liquidity of restricted securities (pursuant to the procedures adopted by the Board of Trustees).The Adviser will determine a security to be illiquid if it cannot be sold or disposed of in the ordinary course of business within seven days at the value at which the Funds have valued the security.Factors considered in determining whether a security is illiquid may include, but are not limited to: the frequency of trades and quotes for the security; the number of dealers willing to purchase and sell the security and the number of potential purchasers; the number of dealers who undertake to make a market in the security; the nature of the security, including whether it is registered or unregistered, and the market place; whether the security has been rated by a nationally recognized statistical rating organization (“NRSRO”); the period of time remaining until the maturity of a debt instrument or until the principal amount of a demand instrument can be recovered through demand; the nature of any restrictions on resale; and with respect to municipal lease obligations and certificates of participation, there is reasonable assurance that the obligation will remain liquid throughout the time the obligation is held and, if unrated, an analysis similar to that which would be performed by an NRSRO is performed.If a restricted security is determined to be liquid, it will not be included within the category of illiquid securities.Investing in Rule 144A securities could have the effect of increasing the level of a Fund’s illiquidity to the extent that a Fund, at a particular point in time may be unable to find qualified institutional buyers interested in purchasing the securities.The Funds are permitted to sell restricted securities to qualified institutional buyers. Borrowing Though the Funds do not currently intend to borrow money, the Funds are authorized to borrow money from time to time for temporary, extraordinary or emergency purposes or for clearance of transactions, and not for the purpose of leveraging its investments, in amounts not to exceed at any time 33-1/3% of the value of its total assets at the time of such borrowings, as allowed under the 1940 Act.The use of borrowing by a Fund involves special risk considerations that may not be associated with other funds having similar objectives and policies.Since substantially all of a Fund’s assets fluctuate in value, while the interest obligation resulting from a borrowing will be fixed by the terms of each Fund’s agreement with its lender, the NAV per share of a Fund will tend to increase more when its portfolio securities increase in value and to decrease more when its portfolio assets decrease in value than would otherwise be the case if a Fund did not borrow.In addition, interest costs on borrowings may fluctuate with changing market rates of interest and may partially offset or exceed the return earned on borrowed funds.Under adverse market conditions, a Fund might have to sell portfolio securities to meet interest or principal payments at a time when fundamental investment considerations would not favor such sales. Short-Term, Temporary, and Cash Investments The Funds may invest in any of the following securities and instruments: Bank Certificates of Deposit, Bankers’ Acceptances and Time Deposits.The Funds may acquire certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against funds deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by the Funds will be dollar denominated obligations of domestic or foreign banks or financial institutions which at the time of purchase have capital, surplus and undivided profits in excess of $100 million (including assets of both domestic and foreign branches), based on latest published reports, or less than $100 million if the principal amount of such bank obligations are fully insured by the U.S. Government.If a Fund holds instruments of foreign banks or financial institutions, it may be subject to additional investment risks that are different in some respects from those incurred by a fund that invests only in debt obligations of U.S. domestic issuers.See “Foreign Investments” above.Such risks include future political and economic developments, the possible imposition of withholding taxes by the particular country in which the issuer is located on interest income payable on the securities, the possible seizure or nationalization of foreign deposits, the possible establishment of exchange controls or the adoption of other foreign governmental restrictions which might adversely affect the payment of principal and interest on these securities. Table of Contents - Sai 9 Domestic banks and foreign banks are subject to different governmental regulations with respect to the amount and types of loans which may be made and interest rates which may be charged.In addition, the profitability of the banking industry depends largely upon the availability and cost of funds for the purpose of financing lending operations under prevailing money market conditions.General economic conditions as well as exposure to credit losses arising from possible financial difficulties of borrowers play an important part in the operations of the banking industry. As a result of federal and state laws and regulations, domestic banks are, among other things, required to maintain specified levels of reserves, limited in the amount which they can loan to a single borrower, and subject to other regulations designed to promote financial soundness.However, such laws and regulations do not necessarily apply to foreign bank obligations that the Funds may acquire. In addition to purchasing certificates of deposit and bankers’ acceptances, to the extent permitted under its investment objectives and policies stated above and in its Prospectus, the Funds may make interest bearing time or other interest bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Savings Association Obligations. The Funds may invest in certificates of deposit (interest bearing time deposits) issued by savings banks or savings and loan associations that have capital, surplus and undivided profits in excess of $100 million, based on latest published reports, or less than $100 million if the principal amount of such obligations is fully insured by the U.S. Government. Commercial Paper, Short-Term Notes and Other Corporate Obligations. The Funds may invest a portion of its assets in commercial paper and short-term notes.Commercial paper consists of unsecured promissory notes issued by corporations.Issues of commercial paper and short-term notes will normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. Commercial paper and short-term notes will consist of issues rated at the time of purchase “A-2” or higher by S&P, “Prime-1” by Moody’s, or similarly rated by another nationally recognized statistical rating organization or, if unrated, will be determined by the Adviser to be of comparable quality.These rating symbols are described in Appendix B. Special Risks Related to Cyber Security The Funds and their service providers are susceptible to cyber security risks that include, among other things, theft, unauthorized monitoring, release, misuse, loss, destruction or corruption of confidential and highly restricted data; denial of service attacks; unauthorized access to relevant systems, compromises to networks or devices that the Funds and their service providers use to service the Funds’ operations; or operational disruption or failures in the physical infrastructure or operating systems that support the Funds and their service providers. Cyber attacks against or security breakdowns of the Funds or its service providers may adversely impact a Fund and its shareholders, potentially resulting in, among other things, financial losses; the inability of Fund shareholders to transact business and the Fund to process transactions; inability to calculate the Fund’s NAV; violations of applicable privacy and other laws; regulatory fines, penalties, reputational damage, reimbursement or other compensation costs; and/or additional compliance costs. The Funds may incur additional costs for cyber security risk management and remediation purposes. In addition, cyber security risks may also impact issuers of securities in which the Funds invest, which may cause the Funds’ investments in such issuers to lose value. There can be no assurance that the Funds or their service providers will not suffer losses relating to cyber attacks or other information security breaches in the future. Table of Contents - Sai 10 INVESTMENT RESTRICTIONS The Trust (on behalf of the Funds) has adopted the following restrictions as fundamental policies, which may not be changed without the affirmative vote of the holders of a “majority of the Fund’s outstanding voting securities” as defined in the 1940 Act.Under the 1940 Act, the “vote of the holders of a majority of the outstanding voting securities” means the vote of the holders of the lesser of (i)67% of the shares of a Fund represented at a meeting at which the holders of more than 50% of its outstanding shares are represented or (ii)more than 50% of the outstanding shares of the Funds. The Funds may not: 1. With respect to 75% of its total assets, invest more than 5% of its total assets in securities of a single issuer or hold more than 10% of the voting securities of such issuer.(Does not apply to investments in the securities of other investment companies or securities of the U.S. Government, its agencies or instrumentalities.) 2. Borrow money, except as permitted under the 1940 Act. 3. Issue senior securities, except as permitted under the 1940 Act. 4. Engage in the business of underwriting securities, except to the extent that the Funds may be considered an underwriter within the meaning of the Securities Act in the disposition of restricted securities. 5. Invest 25% or more of the market value of its total assets in the securities of companies engaged in any one industry.(Does not apply to investments in the securities of other investment companies or securities of the U.S. Government, its agencies or instrumentalities.) 6. Purchase or sell real estate, which term does not include securities of companies which deal in real estate and/or mortgages or investments secured by real estate, or interests therein, except that the Funds reserve freedom of action to hold and to sell real estate acquired as a result of a Fund’s ownership of securities. 7. Purchase or sell physical commodities or contracts relating to physical commodities. 8. Make loans to others, except as permitted under the 1940 Act. The Funds observe the following policies, which are not deemed fundamental and which may be changed without shareholder vote.The Funds may not: 1. Invest in any issuer for purposes of exercising control or management. Table of Contents - Sai 11 2. Purchase securities on margin or make short sales. 3. Invest in securities of other investment companies, except as permitted under the 1940Act. 4. Hold, in the aggregate, more than 15% of its net assets in illiquid securities. 5. Lend portfolio securities. PORTFOLIO TURNOVER Although the Funds generally will not invest for short-term trading purposes, portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Adviser, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1)the lesser of purchases or sales of portfolio securities for the fiscal year by (2)the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in a Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to higher transaction costs and may result in a greater number of taxable transactions. High portfolio turnover generally results in the distribution of short-term capital gains which are taxed at the higher ordinary income tax rates. The following table shows the Funds’ portfolio turnover rate for the fiscal periods shown: Portfolio Turnover Rate Fiscal Period Ended September 30, 2015 2014 Partners Fund 30.38% 23.10% Outliers Fund 21.63% N/A(1) Cornerstone Fund 32.60% N/A(1) (1) The Outliers Fund and the Cornerstone Fund commenced operations on December 31, 2014. PORTFOLIO HOLDINGS POLICY The Adviser and the Funds maintain portfolio holdings disclosure policies that govern the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds.These portfolio holdings disclosure policies have been approved by the Board.Disclosure of each Fund’s complete holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual report and semi-annual report to Fund shareholders and in the quarterly holdings report on Form N-Q.These reports are available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov. Pursuant to the Trust’s portfolio holdings disclosure policies, information about each Fund’s portfolio holdings is not distributed to any person unless: ● The disclosure is required pursuant to a regulatory request, court order or is legally required in the context of other legal proceedings; Table of Contents - Sai 12 ● The disclosure is made to a mutual fund rating and/or ranking organization, or person performing similar functions, who is subject to a duty of confidentiality, including a duty not to trade on any non-public information; ● The disclosure is made to internal parties involved in the investment process, administration, operation or custody of the Funds, including, but not limited to U.S. Bancorp Fund Services, LLC (“USBFS”) and the Trust’s Board of Trustees, attorneys, auditors or accountants; ● The disclosure is made: (a) in connection with a quarterly, semi-annual or annual report that is available to the public; or (b) relates to information that is otherwise available to the public; or ● The disclosure is made with the prior written approval of either the Trust’s Chief Compliance Officer (“CCO”) or his or her designee. Certain of the persons listed above receive information about each Fund’s portfolio holdings on an ongoing basis.The Funds believe that these third parties have legitimate objectives in requesting such portfolio holdings information and operate in the best interest of the Funds’ shareholders.These persons include: ● A mutual fund rating and/or ranking organization, or person performing similar functions, who is subject to a duty of confidentiality, including a duty not to trade on any non-public information; ● Rating and/or ranking organizations, specifically: Lipper; Morningstar; Standard & Poor’s; Bloomberg; Vickers-Stock Research Corporation; Thomson Financial; and Capital-Bridge, all of which currently receive such information on the 45th day following the end of a calendar quarter; or ● Internal parties involved in the investment process, administration, operation or custody of the Funds, specifically: USBFS; the Trust’s Board of Trustees; the Trust’s attorneys and accountants (currently, Schiff Hardin LLP (“Schiff Hardin”) and Tait, Weller & Baker LLP, respectively); InvestCloud Inc. (provider of trade order and portfolio management tools) and Cowen Prime Services Trading and Conifer Financial Services (providers of trade order management and automated trade reconciliation processes), all of which typically receive such information after it is generated. Any disclosures to additional parties not described above is made with the prior written approval of either the Trust’s CCO or his or her designee, pursuant to the Trust’s Policy and Procedures Regarding Disclosure of Portfolio Holdings. The CCO or designated officer of the Trust will approve the furnishing of non-public portfolio holdings to a third party only if they consider the furnishing of such information to be in the best interest of the Funds and their shareholders and if no material conflict of interest exists regarding such disclosure between shareholders interest and those of the Adviser, Distributor or any affiliated person of the Funds.No consideration may be received by the Funds, the Adviser, any affiliate of the Adviser or their employees in connection with the disclosure of portfolio holdings information.The Board receives and reviews annually a list of the persons who receive non-public portfolio holdings information and the purpose for which it is furnished. Table of Contents - Sai 13 MANAGEMENT The overall management of the Trust’s business and affairs is invested with its Board.The Board approves all significant agreements between the Trust and persons or companies furnishing services to it, including the agreements with the Adviser, Administrator, Custodian and Transfer Agent, each as defined below.The day-to-day operations of the Trust are delegated to its officers, subject to the Funds’ investment objectives, strategies and policies and to the general supervision of the Board.The Trustees and officers of the Trust, their ages and positions with the Trust, terms of office with the Trust and length of time served, their business addresses and principal occupations during the past five years and other directorships held are set forth in the table below. Independent Trustees(1) Name, Address and Age Position Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex Overseen by Trustee(2) Other Directorships Held During Past Five Years(3) Gail S. Duree (age 69) 615 E. Michigan Street Milwaukee, WI 53202 Trustee Indefinite term since March 2014. Director, Alpha Gamma Delta Housing Corporation (collegiate housing management) (2012 to present); Trustee and Chair (2000 to 2012), New Covenant Mutual Funds (1999-2012); Director and Board Member, Alpha Gamma Delta Foundation (philanthropic organization) (2005 to 2011). 3 Trustee, Advisors Series Trust (for series not affiliated with the Funds); Independent Trustee from 1999 to 2012, New Covenant Mutual Funds. George J. Rebhan (age 81) 615 E. Michigan Street Milwaukee, WI 53202 Trustee Indefinite term since May 2002. Retired; formerly President, Hotchkis and Wiley Funds (mutual funds) (1985 to 1993). 3 Trustee, Advisors Series Trust (for series not affiliated with the Funds); Independent Trustee from 1999 to 2009, E*TRADE Funds. George T. Wofford (age 76) 615 E. Michigan Street Milwaukee, WI 53202 Trustee Indefinite term since February 1997. Retired; formerly Senior Vice President, Federal Home Loan Bank of San Francisco. 3 Trustee, Advisors Series Trust (for series not affiliated with the Funds). Table of Contents - Sai 14 Name, Address and Age Position Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex Overseen by Trustee(2) Other Directorships Held During Past Five Years(3) Raymond B. Woolson (age 57) 615 E. Michigan Street Milwaukee, WI 53202 Trustee Indefinite term since January 2016. President, Apogee Group, Inc. (financial consulting firm) (1998 to present). 3 Trustee, Advisors Series Trust (for series not affiliated with the Funds); Independent Trustee, Doubleline Funds Trust, Doubleline Equity Trust, Doubleline Opportunistic Credit Fund and Doubleline Income Solutions Fund, from 2010 to present. Interested Trustee Name, Address and Age Position Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex Overseen by Trustee(2) Other Directorships Held During Past Five Years(3) Joe D. Redwine(4) (age 68) 615 E. Michigan Street Milwaukee, WI 53202 Interested Trustee Indefinite term since September 2008. President, CEO, U.S. Bancorp Fund Services, LLC (May 1991 to present). 3 Trustee, Advisors Series Trust (for series not affiliated with the Funds) Officers Name, Address and Age Position Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Joe D. Redwine (age 68) 615 E. Michigan Street Milwaukee, WI 53202 Chairman and Chief Executive Officer Indefinite term since September 2007. President, CEO, U.S. Bancorp Fund Services, LLC (May 1991 to present). Table of Contents - Sai 15 Name, Address and Age Position Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Douglas G. Hess (age 48) 615 E. Michigan Street Milwaukee, WI 53202 President and Principal Executive Officer Indefinite term since June 2003. Senior Vice President, Compliance and Administration, U.S. Bancorp Fund Services, LLC (March1997 to present). Cheryl L. King (age 54) 615 E. Michigan Street Milwaukee, WI 53202 Treasurer and Principal Financial Officer Indefinite term since December 2007. Vice President, Compliance and Administration, U.S. Bancorp Fund Services, LLC (October 1998 to present). Kevin J. Hayden (age 44) 615 E. Michigan Street Milwaukee, WI 53202 Assistant Treasurer Indefinite term since September 2013. Assistant Vice President, Compliance and Administration, U.S. Bancorp Fund Services, LLC (June 2005 to present). Albert Sosa (age 45) ichigan Street Milwaukee, WI53202 Assistant Treasurer Indefinite term since September 2013. Assistant Vice President, Compliance and Administration, U.S. Bancorp Fund Services, LLC (June 2004 to present). Michael L. Ceccato (age 58) 615 E. Michigan Street Milwaukee, WI 53202 Vice President, Chief Compliance Officer and AML Officer Indefinite term since September 2009. Senior Vice President, U.S. Bancorp Fund Services, LLC (February 2008 to present). Jeanine M. Bajczyk, Esq. (age 50) 615 E. Michigan Street Milwaukee, WI 53202 Secretary Indefinite term since September 2015. Senior Vice President and Counsel, U.S. Bancorp Fund Services, LLC (May 2006 to present). Emily R. Enslow, Esq. (age 29) 615 E. Michigan Street Milwaukee, WI 53202 Assistant Secretary Indefinite term Since September 2015 . Assistant Vice President, U.S. Bancorp Fund Services, LLC (July 2013 – present); Proxy Voting Coordinator and Class Action Administrator, Artisan Partners Limited Partnership (September 2012 – July 2013); Legal Internship, Artisan Partners Limited Partnership (February 2012 – September 2012); J.D. Graduate, Marquette University Law School (2009-2012). Table of Contents - Sai 16 The Trustees of the Trust who are not “interested persons” of the Trust as defined under the 1940 Act (“Independent Trustees”). (2) As of December 31, 2015, the Trust was comprised of 47 active portfolios managed by unaffiliated investment advisers.The term “Fund Complex” applies only to the Funds (collectively, the “Poplar Forest Funds”).The Poplar Forest Funds do not hold themselves out as related to any other series within the Trust for investment purposes, nor do they share the same investment adviser with any other series. “Other Directorships Held” includes only directorships of companies required to register or file reports with the SEC under the Securities Exchange Act of 1934, as amended, (that is, “public companies”) or other investment companies registered under the 1940 Act. Mr. Redwine is an “interested person” of the Trust as defined by the 1940 Act.Mr. Redwine is an interested Trustee of the Trust by virtue of the fact that he is an interested person of Quasar Distributors, LLC which acts as principal underwriter to the series of the Trust. Additional Information Concerning Our Board of Trustees The Role of the Board The Board provides oversight of the management and operations of the Trust.Like all mutual funds, the day-to-day responsibility for the management and operation of the Trust is the responsibility of various service providers to the Trust, such as the Trust’s investment advisers, distributor, administrator, custodian, and transfer agent, each of whom are discussed in greater detail in this SAI.The Board approves all significant agreements between the Trust and its service providers, including the agreements with the advisers, distributor, administrator, custodian and transfer agent.The Board has appointed various senior individuals of certain of these service providers as officers of the Trust, with responsibility to monitor and report to the Board on the Trust’s day-to-day operations.In conducting this oversight, the Board receives regular reports from these officers and service providers regarding the Trust’s operations.The Board has appointed a CCO who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters.Some of these reports are provided as part of formal “Board Meetings” which are typically held quarterly, in person, and involve the Board’s review of recent Trust operations.From time to time one or more members of the Board may also meet with Trust officers in less formal settings, between formal “Board Meetings”, to discuss various topics.In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of management of the day-to-day affairs of the Trust and its oversight role does not make the Board a guarantor of the Trust’s investments, operations or activities. Board Leadership Structure The Board has structured itself in a manner that it believes allows it to effectively perform its oversight function.It has established three standing committees, an Audit Committee, a Nominating Committee, and a Qualified Legal Compliance Committee (the “QLCC”), which are discussed in greater detail under “Board Committees”, below.Currently, more than seventy-five percent (75%) of the members of the Board are Independent Trustees, which are Trustees that are not affiliated with the Adviser or its affiliates or any other investment adviser in the Trust, and each of the Audit Committee, Nominating Committee, and QLCC are comprised entirely of Independent Trustees.The Independent Trustees have engaged their own independent counsel to advise them on matters relating to their responsibilities in connection with the Trust. The Chairman of the Board is the Chief Executive Officer of the Trust and a Trustee; he is an “interested person” of the Trust, as defined by the 1940 Act, by virtue of the fact that he is an interested person of Quasar Distributors, LLC, the Trust’s Distributor and principal underwriter.He is also the President and CEO of the Administrator to the Trust.The President and Principal Executive Officer of the Trust is not a Trustee, but rather is a senior employee of the Administrator who routinely interacts with the unaffiliated investment advisers of the Trust and comprehensively manages the operational aspects of the funds in the Trust.The Trust has appointed George J. Rebhan as lead Independent Trustee, who acts as a liaison with the Trust’s service providers, officers, legal counsel, and other Trustees between meetings, helps to set Board meeting agendas, and serves as chair during executive sessions of the Independent Trustees. Table of Contents - Sai 17 The Board reviews its structure annually.The Trust has determined that it is appropriate to separate the Principal Executive Officer and Board Chairman positions because the day-to day responsibilities of the Principal Executive Officer are not consistent with the oversight role of the Trustees and because of the potential conflict of interest that may arise from the Administrator’s duties with the Trust.The Board has also determined that appointment of a lead Independent Trustee, the function and composition of the Audit Committee, the Nominating Committee, and the QLCC are appropriate means to address any potential conflicts of interest that may arise from the Chairman’s status as an Interested Trustee.Given the specific characteristics and circumstances of the Trust as described above, the Trust has determined that the Board’s leadership structure is appropriate. Board Oversight of Risk Management As part of its oversight function, the Board receives and reviews various risk management reports and assessments and discusses these matters with appropriate management and other personnel.Because risk management is a broad concept comprised of many elements (such as, for example, investment risk, issuer and counterparty risk, compliance risk, operational risks, business continuity risks, etc.) the oversight of different types of risks is handled in different ways.For example, the Audit Committee meets regularly with the CCO to discuss compliance and operational risks.The Audit Committee also meets with the Treasurer and the Trust’s independent public accounting firm to discuss, among other things, the internal control structure of the Trust’s financial reporting function.The full Board receives reports from the Adviser and portfolio managers as to investment risks as well as other risks that may be also discussed in Audit Committee. Information about Each Trustee’s Qualification, Experience, Attributes or Skills The Board believes that each of the Trustees has the qualifications, experience, attributes and skills (“Trustee Attributes”) appropriate to their continued service as Trustees of the Trust in light of the Trust’s business and structure.Each of the Trustees has substantial business and professional backgrounds that indicate they have the ability to critically review, evaluate and access information provided to them.Certain of these business and professional experiences are set forth in detail in the table above.In addition, the majority of the Trustees have served on boards for organizations other than the Trust, as well as having served on the Board of the Trust for a number of years.They therefore have substantial board experience and, in their service to the Trust, have gained substantial insight as to the operation of the Trust.The Board annually conducts a ‘self-assessment’ wherein the effectiveness of the Board and individual Trustees is reviewed. In addition to the information provided in the table above, below is certain additional information concerning each particular Trustee and certain of their Trustee Attributes. The information provided below, and in the table above, is not all-inclusive.Many Trustee Attributes involve intangible elements, such as intelligence, integrity, work ethic, the ability to work together, the ability to communicate effectively, the ability to exercise judgment, the ability to ask incisive questions, and commitment to shareholder interests.In conducting its annual self-assessment, the Board has determined that the Trustees have the appropriate attributes and experience to continue to serve effectively as Trustees of the Trust. Gail S. Duree.Ms. Duree has served as a trustee and chair on a mutual fund board and is experienced in financial, accounting and investment matters through her experience as past audit committee chair of a mutual fund complex as well as through her service as Treasurer of a major church from 1999 to 2009.Ms. Duree also serves as director of a collegiate housing management company and has served as a director of a philanthropic organization where she sat as chair of the finance committee.Ms. Duree serves as the Trust’s Audit Committee Financial Expert. Table of Contents - Sai 18 George J. Rebhan.Mr. Rebhan has served on a number of mutual fund boards and is experienced with financial, accounting, investment and regulatory matters through his prior service as a trustee of E*Trade Funds and as President of the Hotchkis and Wiley mutual fund family.Mr.Rebhan also has substantial investment experience through his former association with a registered investment adviser. Joe D. Redwine.Mr. Redwine has substantial mutual fund experience and is experienced with financial, accounting, investment and regulatory matters through his position as President and CEO of U.S. Bancorp Fund Services, LLC, a full service provider to mutual funds and alternative investment products.In addition, he has extensive experience consulting with investment advisers regarding the legal structure of mutual funds, distribution channel analysis and actual distribution of those funds. George T. Wofford.Mr. Wofford is experienced in financial, accounting, regulatory and investment matters through his executive experience as a Senior Vice President of Federal Home Loan Bank of San Francisco (“FHLB-SF”) where he was involved with the development of FHLB-SF’s information technology infrastructure as well as legal and regulatory financial reporting. Raymond B. Woolson. Mr. Woolson has served on a number mutual fund boards and is experienced with financial, accounting, investment and regulatory matters through his experience as Lead Independent Trustee and Audit Committee Chair for the Doubleline Funds as well as through his service as President of Apogee Group, Inc., a company providing financial consulting services.Mr. Woolson also has substantial mutual fund operations, financial and investment experience through his prior service in senior and management positions in the mutual fund industry, including service as Senior Managing Director in Investment Management for Mass Mutual Life Insurance Company, where he oversaw fund accounting, fund administration and client services and also served as Chief Financial Officer and Treasurer for various funds and other investment products, as well as prior positions where he provided management consulting services to the mutual fund industry and the investment management areas of the banking and insurance industries. Board Committees The Trust has established the following three standing committees and the membership of each committee to assist in its oversight functions, including its oversight of the risks the Trust faces: the Audit Committee, the QLCC, and the Nominating Committee.There is no assurance, however, that the Board’s committee structure will prevent or mitigate risks in actual practice.The Trust’s committee structure is specifically not intended or designed to prevent or mitigate the Funds’ investment risks.The Funds are designed for investors that are prepared to accept investment risk, including the possibility that as yet unforeseen risks may emerge in the future. The Audit Committee is comprised of all of the Independent Trustees.It does not include any interested Trustees.Ms. Duree is the chairperson of the Audit Committee.The Audit Committee typically meets once per year with respect to the various series of the Trust.The function of the Audit Committee, with respect to each series of the Trust, is to review the scope and results of the audit and any matters bearing on the audit or the Funds’ financial statements and to ensure the integrity of the Funds’ pricing and financial reporting.The Audit Committee met one time with respect to the Partners Fund during the fiscal year ended September 30, 2015 and did not meet with regard to the Outliers Fund or Cornerstone Fund. The Audit Committee also serves as the QLCC for the Trust for the purpose of compliance with Rules205.2(k) and 205.3(c) of the Code of Federal Regulations, regarding alternative reporting procedures for attorneys retained or employed by an issuer who appear and practice before the SEC on behalf of the issuer (the “issuer attorneys”).An issuer’s attorney who becomes aware of evidence of a material violation by the Trust, or by any officer, director, employee, or agent of the Trust, may report evidence of such material violation to the QLCC as an alternative to the reporting requirements of Rule205.3(b) (which requires reporting to the chief legal officer and potentially “up the ladder” to other entities).The QLCC Committee meets only as necessary and did not meet with respect to the Funds during the fiscal year ended September 30, 2015. Table of Contents - Sai 19 The Nominating Committee is responsible for seeking and reviewing candidates for consideration as nominees for Trustees as is considered necessary from time to time and meets only as necessary.The Nominating Committee is comprised of all of the Independent Trustees.It does not include any Interested Trustees.Mr. Wofford is the Chairman of the Nominating Committee. The Nominating Committee will consider nominees recommended by shareholders.Recommendations for consideration by the Nominating Committee should be sent to the President of the Trust in writing together with the appropriate biographical information concerning each such proposed Nominee, and such recommendation must comply with the notice provisions set forth in the Trust’s By-Laws.In general, to comply with such procedures, such nominations, together with all required biographical information, must be delivered to and received by the President of the Trust at the principal executive offices of the Trust between 120 and 150 days prior to the shareholder meeting at which any such nominee would be voted on.The Nominating Committee met twice with respect to the Funds during the fiscal year ended September 30, 2015. Additionally, the Trust’s Board has delegated day-to-day valuation issues to a Valuation Committee that is comprised of representatives from the Administrator’s staff.The function of the Valuation Committee is to value securities held by any series of the Trust for which current and reliable market quotations are not readily available.Such securities are valued at their respective fair values as determined in good faith by the Valuation Committee and the actions of the Valuation Committee are subsequently reviewed and ratified by the Board.The Valuation Committee meets as needed. Trustee Ownership of Fund Shares and Other Interests The following table shows the amount of shares in the Funds and the amount of shares in the aggregate owned by the Trustees as of the calendar year ended December31,2015. Aggregate Dollar Range of Equity Securities in all Registered Investment Companies Overseen by Trustee in Family of Investment Companies Dollar Range of Equity Securities in the Partners Fund Dollar Range of Equity Securities in the Outliers Fund Dollar Range of Equity Securities in the Cornerstone Fund Name of Trustee (None, $1-$10,000, $10,001-$50,000, $50,001-$100,000, Over $100,000) Independent Trustees Gail S. Duree None None None None Donald E. O’Connor* None None None None George J. Rebhan $50,001-$100,000 None None $50,001-$100,000 George T. Wofford None None None None Interested Trustee Joe D. Redwine None None None None *Mr. O’Connor has retired from the Board of Trustees effective January 15, 2016.Mr. Woolson joined the Board on January1,2016 and is therefore not listed on the chart above. Table of Contents - Sai 20 As of December 31, 2015, neither the Independent Trustees nor members of their immediate family, own securities beneficially or of record in the Adviser, the Distributor, as defined below, or an affiliate of the Adviser or Distributor.Accordingly, neither the Independent Trustees nor members of their immediate family, have direct or indirect interest, the value of which exceeds $120,000, in the Adviser, the Distributor or any of their affiliates.In addition, during thetwo most recently completed calendar years, neither the Independent Trustees nor members of their immediate families have conducted any transactions (or series of transactions) in which the amount involved exceeds $120,000 and to which the Adviser, the Distributor or any affiliate thereof was a party. Compensation Effective January 1, 2016, the Independent Trustees each receive an annual retainer of $80,000 per year allocated among each of the various portfolios comprising the Trust, an additional $5,000 per regularly scheduled Board meeting, and an additional $500 per special telephonic meeting paid by the Trust or applicable advisors/portfolios, as well as reimbursement for expenses incurred in connection with attendance at Board meetings.The lead Independent Trustee and chair of the Audit Committee each receive a separate annual fee of $10,000 and $5,000, respectively, provided that the separate fee for the chair of the Audit Committee will be waived if the same individual serves as both lead Independent Trustee and Audit Committee chair.The Trust has no pension or retirement plan.No other entity affiliated with the Trust pays any compensation to the Trustees.Set forth below is the compensation received by the Independent Trustees from the Funds for the fiscal period ended September 30, 2015. Aggregate Compensation from the Partners Fund Aggregate Compensation from the Outliers Fund(2) Aggregate Compensation from the Cornerstone Fund(2) Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Fund Complex Paid to Trustees(1) Independent Trustee Gail S. Duree $3,177 $1,028 $1,031 None None $5,236 Donald E. O’Connor(3) $2,841 $881 $883 None None $4,605 George J. Rebhan $3,348 $1,076 $1,079 None None $5,503 George T. Wofford $3,007 $980 $982 None None $4,969 Raymond B. Woolson(4) $0 $0 $0 None None $0 Interested Trustee Joe D. Redwine $0 $0 $0 None None $0 (1) There are currently numerous portfolios comprising the Trust.The term “Fund Complex” applies only to the Poplar Forest Funds.For the fiscal year ended September 30, 2015, aggregate Independent Trustees’ fees and expenses for the Trust were $369,000. (2) The Outliers Fund and the Cornerstone Fund commenced operations on December 31, 2014. (3) Mr. O’Connor retired from the Trust effective January 15, 2016. (4) Effective January 1, 2016, Mr. Woolson was appointed to the position of Independent Trustee. Table of Contents - Sai 21 PROXY VOTING POLICIES AND PROCEDURES The Board has adopted Proxy Voting Policies and Procedures (the “Policies”) on behalf of the Trust which delegate the responsibility for voting proxies to the Adviser, subject to the Board’s continuing oversight.The Policies require that the Adviser vote proxies received in a manner consistent with the best interests of the Funds and their shareholders.The Policies also require the Adviser to present to the Board, at least annually, the Adviser’s Policies and a record of each proxy voted by the Adviser on behalf of the Funds, including a report on the resolution of all proxies identified by the Adviser as involving a conflict of interest. The Adviser will vote proxies based on its view of what is best for the long-term investors in the companies in question.The Adviser maintains written policies and procedures regarding proxy voting and makes appropriate disclosures about its proxy policy and practice.The policy and practice include the responsibility to monitor corporate actions, receive and vote client proxies, and disclose any potential conflicts of interest as well as information available to clients about the voting of proxies for their portfolio securities and maintaining relevant and required records. Voting Guidelines The Adviser will vote proxies in accordance with its view of the long term best interests of the company’s shareholders, which, in the Adviser’s view, is in the best interests of its clients.In the absence of specific voting guidelines from a client, the Adviser’s policy is to vote all proxies from a specific issuer the same way for all clients. The Trust is required to file a Form N-PX, with each Fund’s complete proxy voting record for the 12 months ended June 30, no later than August 31 of each year.Each Fund’s proxy voting record is available without charge, upon request, by calling toll-free 1-877-522-8860 and on the SEC’s website at www.sec.gov. CONTROL PERSONS, PRINCIPAL SHAREHOLDERS, AND MANAGEMENT OWNERSHIP A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of the Funds.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of a company or acknowledges the existence of control.Shareholders with a controlling interest could affect the outcome of voting or the direction of management of the Funds. As of December31,2015, the following shareholders were considered to be either a control person or principal shareholder of the Funds: Partners Fund – Class A Name and Address Parent
